



OFFICE LEASE
BASIC LEASE INFORMATION


1.    Date of Lease: November 19, 2020
2.    Tenant: Revance Therapeutics, Inc.
3.    Landlord: 1222 Demonbreun, LP


4.    Building:
a.Name: 1222 Demonbreun at Gulch Union
b.Address: 1222 Demonbreun Street, Nashville, Tennessee 37203


5.    Project: The Building, together with all improvements constructed thereon,
all common areas serving such improvements, and such additions, deletions and
other changes as Landlord may from time to time designate.


6.    Premises:
a.    Suite No.: 2000 (on the 20th floor of the Building) and Suite No. 900 (on
the 9th floor of the Building.
b.    Premises Rentable Area: 40,661 square feet comprised of 30,591 rentable
square feet (on the 20th floor of the Building) and 10,070 rentable square feet
(on the 9th floor of the Building).


7.    Basic Rent:
Rental
Period
Annual NNN
9th Floor Basic Rent
Annual Increase Per
Square Foot of 9th Floor Premises
NNN Basic Rent


9th Floor Monthly
Basic Rent
Months 1-6$0.00N/A$0.00Months 7-12$32.50$0.98$27,272.92Months
13-24$33.48$1.00$28,091.10Months 25-36$34.48$1.03$28,933.84Months
37-48$35.51$1.07$29,801.85Months 49-60$36.58$1.10$30,695.91Months
61-72$37.68$1.13$31,616.79Months 73-84$38.81$1.16$32,565.29Months
85-96$39.97$1.20$33,542.25Months 97-108$41.17$1.24$34,548.51Months
109-120$42.41$1.27$35,584.97Months 121-132$43.68$1.31$36,652.52Months
122-144$44.99$1.35$37,752.10Months 145-150$46.34$1.39$38,884.66





Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB

1

--------------------------------------------------------------------------------





Rental
Period
Annual NNN
20th Floor Basic Rent
Annual Increase Per
Square Foot of 20th Floor Premises
NNN Basic Rent
20th Floor Monthly
Basic Rent
Months 1-6$0.00N/A$0.00Months 7-12$34.00$1.02$86,674.50Months
13-24$35.02$1.05$89,274.74Months 25-36$36.07$1.08$91,952.98Months
37-48$37.15$1.11$94,711.57Months 49-60$38.27$1.15$97,552.91Months
61-72$39.42$1.18$100,479.50Months 73-84$40.60$1.22$103,493.89Months
85-96$41.82$1.25$106,598.70Months 97-108$43.07$1.29$109,796.66Months
109-120$44.36$1.33$113,090.56Months 121-132$45.69$1.37$116,483.28Months
122-144$47.06$1.41$119,977.78Months 145-150$48.48$1.45$123,577.11



8.    Tenant’s Share: 12.30%, which is the percentage obtained by dividing (a)
the 40,661 square feet of Premises Rentable Area by (b) the 330,475 rentable
square feet in the Project.
9.    Term: One hundred fifty (150) months, with one (1) 7-year option(s) as set
forth in Section 1.5.
10.    Estimated Completion Date: June 1, 2021
11.    Commencement Date: The “Commencement Date” of this Lease shall be the
earlier of the following: (i) June 1, 2021; and (ii) the date upon which Tenant
commences conducting full business operations in the Premises. The Commencement
Date is subject to Section 1.2.1 of this Lease and Exhibit D attached to this
Lease.
12.    Expiration Date: The “Expiration Date” of this Lease shall be at 5:00
p.m. on the date that is one hundred fifty (150) full calendar months after the
Commencement Date. The Expiration Date is subject to subsection 1.2.1 of this
Lease and Exhibit D attached to this Lease.
13.    Permitted Use: Class A office use and Tenant’s Customer Experience
Center. “Tenant’s Customer Experience Center” shall mean a marketing and
demonstration center for Tenant’s products directed to physicians and other
medical practitioners, but which shall not be open to patients or the general
public.
14.    Security Deposit: $198,040.14






Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB

2

--------------------------------------------------------------------------------





15.    Addresses:
Landlord:    
1222 Demonbreun, LP
500 W. 5th Street
Suite 700
Austin, TX 78701
Attention: O. Jamil Alam
Phone: (512) 682-5500
Fax: (512) 682-5506
Email: jalam@endeavor-re.com


cc:    
500 W. 5th Street
Suite 700
Austin, TX 78701
Attention: Will Marsh
Phone: (512) 682-5550
Fax: (512) 682-5506
Email: wmarsh@endeavor-re.com


Tenant:    
Revance Therapeutics, Inc.
7555 Gateway Boulevard
Newark, CA 94560
Attention: Brian Blagg, Vice President, Engineering, Facilities, EHS and Supply
Chain
Phone: (510) 742-3420
Email: bblagg@revance.com

17.    Parking: 2.76 parking access cards/1,000 square feet of Premises Rentable
Area, initially consisting of the following:


45     Unreserved
5    Reserved


On the first anniversary of the Commencement Date Tenant shall license an
additional 62 parking access cards, up to 6 of which may be reserved and the
balance of which shall be unreserved.


(Subject to the above and Exhibit F)


18.    Tenant Improvements:


Construction Allowance: $75.00 per square foot of Premises Rentable Area.
(Subject to Exhibit D)


Additional Construction Allowance: $50.00 per square foot of the Premises
Rentable Area (Subject to Exhibit D)


Test Fit Allowance: Up to $0.12 per square foot of Premises Rentable Area, to be
credited against the Construction Allowance.


19.    Broker:    Landlord’s Broker:    Cushman & Wakefield
            Tenant’s Broker:    Jones Lang Lasalle






Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB

3


--------------------------------------------------------------------------------





TABLE OF CONTENTS
FOR OFFICE LEASE

Page
ARTICLE 1 TERM AND POSSESSION
1
ARTICLE 2 RENT
9
ARTICLE 3 SECURITY DEPOSIT
15
ARTICLE 4 OCCUPANCY AND USE
16
ARTICLE 5 UTILITIES AND SERVICES
19
ARTICLE 6 MAINTENANCE, REPAIRS, ALTERATIONS AND IMPROVEMENTS
24
ARTICLE 7 INSURANCE AND CASUALTY
27
ARTICLE 8 CONDEMNATION
32
ARTICLE 9 LIENS
32
ARTICLE 10 TAXES ON TENANT’S PROPERTY
30
ARTICLE 11 SUBLETTING AND ASSIGNING
33
ARTICLE 12 TRANSFERS BY LANDLORD, SUBORDINATION AND TENANT’S ESTOPPEL
CERTIFICATE
35
ARTICLE 13 DEFAULT
37
ARTICLE 14 NOTICES
40
ARTICLE 15 MISCELLANEOUS PROVISIONS
40

Addendum #1     Letter of Credit
Addendum #2    Temporary Premises
EXHIBITS TO OFFICE LEASE *


Exhibit A    Legal Description
Exhibit B    Premises Floor Plan
Exhibit C    Rules and Regulations
Exhibit D    Work Letter
Exhibit E    Acceptance of Premises Memorandum
Exhibit F    Parking Agreement
Exhibit G    Janitorial Services
Exhibit H    Tenant Requirements for LEED
Exhibit I    Top of Garage Signage
Exhibit J    Subordination, Non-Disturbance and Attornment Agreement


* These exhibits have been omitted pursuant to Item 601(a)(5) of Regulation S-K.
The Registrant undertakes to provide such information to the Securities and
Exchange Commission upon request.










Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB

4


--------------------------------------------------------------------------------





OFFICE LEASE


This Office Lease (this “Lease”) is made by and between 1222 Demonbreun, LP, a
Texas limited partnership (“Landlord”), and REVANCE THERAPEUTICS, INC., a
Delaware corporation (“Tenant”). The Basic Lease Information attached hereto as
pages (i) through (iii) (the “Basic Lease Information”) and all exhibits and
other attachments to this Lease are incorporated into this Lease and made a part
hereof. Capitalized terms used in this Lease without definitions have the
respective meanings assigned to them in the Basic Lease Information.

ARTICLE 1
TERM AND POSSESSION


SECTION 1.1    LEASE OF PREMISES, COMMENCEMENT AND EXPIRATION.
1.1.1Lease of Premises. The Building will be a Class A building constructed on
the condominium unit described in Exhibit A attached hereto (the “Land”). A
multi-level, structured parking garage will be referred to herein as the
“Parking Facilities” associated with the Project. In consideration of the mutual
covenants herein, Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the Premises, subject to all the terms and conditions of this
Lease. The Premises are shown as the crosshatched area on Exhibit B attached
hereto. The Project, the Parking Facilities, the Land and all other improvements
located thereon and appurtenances thereto are referred to collectively herein as
the “Property”.
1.1.2Rentable Area. The agreed rentable area of the Premises is stipulated to be
the Premises Rentable Area, which is set forth in the Basic Lease Information
and has been determined by applying the ANSI/BOMA Z65.1-2017 (Modified)
standards.
1.1.3Term and Commencement. The Term of this Lease shall commence on the
Commencement Date (as such Commencement Date may be adjusted pursuant to
subsection 1.2.1 below or the Work Letter (herein so called) attached hereto as
Exhibit D) and, unless sooner terminated pursuant to the terms of this Lease,
shall expire, without notice to Tenant, on the Expiration Date (as such
Expiration Date may be adjusted pursuant to subsection 1.2.1 below or the Work
Letter). In the event the Commencement Date occurs on a day other than on the
first day of the month, such partial month shall be added to the Term and the
Expiration Date shall be the last day of the last month of the Term.
SECTION 1.2    COMPLETION AND DELIVERY OF PREMISES.
1.2.1Landlord’s Work and Tenant’s Work. Landlord has constructed the Base
Building upon the Land in compliance with the Work Letter attached hereto as
Exhibit D and shall tender the Premises to Tenant on the Date of Lease. Tenant
has had the opportunity to inspect the Premises prior ot execution of this Lease
and Tenant shall accept possession of the Premises in “as is, where is”
condition subject to Section 7.1. Any Tenant Improvements (as defined in Exhibit
D) involving venting, opening, sealing, waterproofing or any altering of the
roof shall be performed by Landlord’s roofing contractor at Tenant’s expense.
Tenant shall provide Landlord with a certificate from Landlord’s roofing
contractor that all of the Tenant Improvements involving


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



1

--------------------------------------------------------------------------------





venting, opening, sealing, waterproofing or in any way altering the roof has
been performed in compliance with Exhibit D. Tenant hereby holds Landlord
harmless from any damage to the Premises, resulting, directly or indirectly,
from Tenant’s venting, opening, sealing, waterproofing or other altering of the
roof unless such a certificate from Landlord’s roofing contractor has been
delivered to Landlord before the date of any such damage. Tenant agrees to
furnish to Landlord a certificate of occupancy from all applicable local
authorities on or before the Commencement Date.
1.2.2Acceptance of Premises Memorandum. Landlord and Tenant each agree that at
the request of either they will, following the Commencement Date, execute and
deliver the Acceptance of Premises Memorandum (herein so called) in the form
attached hereto as Exhibit E acknowledging that Tenant has accepted possession
of the Premises and reciting the exact Commencement Date and Expiration Date of
this Lease. In the event Tenant occupies the Premises for the purpose of
conducting its business therefrom and fails to execute and deliver an Acceptance
of Premises Memorandum within thirty (30) days after Landlord submits such
agreement to Tenant, the Premises shall be deemed to be Substantially Complete
(as defined in the Work Letter) and suitable for the Permitted Use without
Tenant’s execution of an Acceptance of Premises Memorandum. If Tenant fails to
execute and deliver an Acceptance of Premises Memorandum within ten (10)
business days after Landlord submits such agreement to Tenant, Landlord may send
to Tenant a five (5) business day reminder stating substantially the following
in all capitalized letters: “THIS IS A SECOND REQUEST FOR EXECUTION OF THE
ACCEPTANCE OF PREMISES MEMORANDUM UNDER SECTION 1.2.2 OF THE LEASE. IF TENANT
FAILS TO DELIVER THE EXECUTED AGREEMENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE
DATE HEREOF, THEN LANDLORD SHALL HAVE THE RIGHT TO ASSESS A FEE AS PROVIDED IN
THE LEASE.” If Tenant fails to execute and deliver the Acceptance of Premises
Memorandum within five (5) business days after Landlord submits such second
notice to Tenant, then Landlord shall have the right to assess a fee of $100.00
per day until such agreement is executed by Tenant and delivered to Landlord.
1.2.3Occupancy of the Premises. Tenant shall have no right to occupy any portion
of the Premises prior to Substantial Completion. Notwithstanding the foregoing,
Tenant and Tenant’s contractors and consultants shall have the right to enter
upon the Premises with Landlord’s prior written approval, such approval not to
be unreasonably withheld, to perform installation of Tenant’s telephone systems,
office equipment, trade fixtures and furnishings, provided Tenant and Tenant’s
contractors shall not interfere with the construction of the Landlord’s Work and
further provided that such entry shall be subject to all terms and conditions of
this Lease, other than the obligation to pay Rent, and the Work Letter.
1.2.4Defects. Landlord shall have no liability for any defects in the Landlord’s
Work if Landlord has not received written notice of such defects from Tenant
within one (1) year from the Date of Lease, whether or not such defects are
discovered within such one (1) year period.
SECTION 1.3    REDELIVERY OF THE PREMISES. Upon the expiration or earlier
termination of this Lease or upon the exercise by Landlord of its right to
re-enter the Premises without terminating this Lease, Tenant shall immediately
deliver to Landlord the Premises in a safe, clean, neat, sanitary and
operational condition, ordinary wear and tear, damage by casualty and/or
condemnation excepted,


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



2

--------------------------------------------------------------------------------





together with all keys and parking and access cards. All Tenant Improvements and
fixtures installed in the Premises shall remain therein and become the property
of Landlord. All cabling installed by Tenant shall be removed. Any of Tenant’s
property remaining in the Premises after the termination of this Lease shall be
deemed abandoned and Landlord shall have the right to dispose of the same at
Tenant’s expense, in accordance with any applicable law.
SECTION 1.4    HOLDING OVER. In the event Tenant retains possession of the
Premises after the expiration or earlier termination of this Lease, such
possession shall constitute a tenancy at will only, terminable immediately upon
notice from Landlord, subject, however, to all of the terms, provisions,
covenants and agreements on the part of Tenant hereunder. In such event, Tenant
shall be subject to eviction and removal by legal process and shall pay Landlord
as rent for the period of such holdover an amount equal to (a) one hundred fifty
percent (150%) of the Base Annual Rent; plus (b) Additional Rent (each as
hereinafter defined) in effect immediately preceding expiration or termination,
as applicable, which payments shall be due and payable on or before the first
(1st) day of each month during any holdover period. Tenant shall also pay to
Landlord any actual and consequential damages sustained by Landlord as a result
of such holdover but Tenant shall not be liable for punitive or exemplary
damages.
SECTION 1.5    RENEWAL OPTION.
1.5.1    Provided no Event of Default shall have occurred and be continuing
under this Lease, Landlord hereby grants to Tenant the option to renew this
Lease for the period set forth in the Basic Lease Information upon the same
terms and conditions set forth herein, except that the Basic Rent shall be as
set forth below during such renewal term. Tenant agrees to notify Landlord in
writing not less than fifteen (15) months nor more than eighteen (18) months
prior to the expiration date of the Term preceding the renewal period in
question Option (the “Tenant Extension Notice”). If Tenant fails to give the
Tenant Extension Notice within such period, this renewal option shall be deemed
null and void. The renewal option shall be personal to Tenant and shall not
inure to the benefit of assignees or sublessees (other than transfers to
Affiliates permitted under Section 11.1). The renewal option shall be
conditioned upon Tenant occupying at least seventy percent (70%) of the original
Premises (i.e., Tenant shall not have subleased more than thirty percent (30%)
of the Premises except to an Affiliate permitted under Section 11.1; it being
understood that Tenant must renew with respect to all of the Premises and shall
not be entitled to contract the Premises in connection with such renewal). The
renewal option shall be for the entire Premises for the period set forth in the
Basic Lease Information (the “Extension Term”), at the Prevailing Market Rate.
Landlord shall provide Tenant with a written proposal setting forth its
determination, in its sole but reasonable discretion, of the Prevailing Market
Rate to extend the Term (the “Landlord Extension Notice”) within thirty (30)
days of receipt of the Tenant Extension Notice. Tenant shall provide Landlord
with written notice within thirty (30) days from its receipt of the Landlord
Extension Notice either accepting such proposal or electing to negotiate the
Prevailing Market Rate with Landlord (the “Tenant Response”). The “Prevailing
Market Rate” shall mean the then prevailing market rate for lease renewals and
extensions with the same term as the Extension Term in Class A+ multi-story
office buildings including the Building of the same age and quality in the
Nashville downtown and “South Gulch” submarket for space comparable to this
Lease and the Premises, and taking into account the quality, level of LEED
certification, floor level on which the space is located, any rental abatement,
rent escalations, other concessions, tenant improvement allowances, leasing
commissions, parking, parking rates, the extent of the services to be provided,
the distinction between a “gross” and “net” lease, the base year or other
estimated operating expenses per square feet for escalation purposes, and any
other relevant


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



3

--------------------------------------------------------------------------------





term or condition. Landlord and Tenant will have twenty (20) days after the date
of the Tenant Response (the “Negotiation Period”) within which to negotiate, in
good faith, the Prevailing Market Rate.
1.5.2    If Landlord and Tenant are unable to agree upon the Prevailing Market
Rate within the Negotiation Period, then the Prevailing Market Rate shall be
determined by an appraisal and the following will apply:
(a)    Within ten (10) days following the Negotiation Period, Landlord shall
send written notice to Tenant ("Landlord's Appraiser Notice") designating the
name of Landlord’s independent, third party Appraiser (“Landlord’s Appraiser”).
(b)    Within five (5) days of receipt of Landlord’s Appraiser Notice, Tenant
shall notify Landlord of either (i) Tenant’s acceptance of Landlord’s Appraiser;
or (ii) the name of Tenant’s independent third party Appraiser (“Tenant’s
Appraiser”). If Tenant fails to so notify Landlord, Tenant shall be deemed to
have accepted Landlord’s Appraiser.
(c)    If Tenant accepts Landlord’s Appraiser, the Prevailing Market Rate shall
be determined by Landlord’s Appraiser within fifteen (15) days of Landlord's
Appraiser Notice.
(d)    If Tenant does not accept Landlord’s Appraiser, within fifteen (15) days
of Landlord's Appraiser Notice Landlord’s Appraiser and Tenant’s Appraiser shall
each notify Landlord and Tenant as to what they believe the Prevailing Market
Rate to be. Such two Appraisers shall select an independent third party
Appraiser no later than ten (10) days after appointment of Tenant’s Appraiser,
and within five (5) days after receipt of the determination of the Prevailing
Market Rate of both Landlord’s Appraiser and Tenant’s Appraiser, the third
Appraiser shall select the one (1) of the two (2) rates set by Landlord’s
Appraiser and Tenant’s Appraiser that is closer to the third Appraiser’s opinion
of the Prevailing Market Rate as the Prevailing Market Rate.
(e)    Each party shall bear the cost of its Appraiser; provided, however (A) if
Tenant accepts Landlord’s Appraiser, the parties shall share equally the cost of
Landlord’s Appraiser; or (B) if a third Appraiser is appointed, the parties
shall share equally the cost of such third Appraiser.
(f)    “Appraiser” shall mean a real estate broker who has a minimum of five (5)
years’ experience in the Nashville Central Business District commercial office
leasing market, who is licensed by the State of Tennessee, and who is not
affiliated with either party or involved in an active transaction with either
party.
1.5.3    Tenant’s rights under this Section are conditioned upon no Event of
Default shall have occurred and be continuing at the time of the Tenant
Extension Notice, at the time of the Landlord Extension Notice or at the time of
commencement of the applicable Extension Term (the “Extension Test Dates”).
SECTION 1.6    RIGHT OF FIRST REFUSAL. Tenant shall have a right to lease the
First Refusal Space (the “First Refusal Right”) on and subject to the following
terms and conditions:


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



4

--------------------------------------------------------------------------------





1.6.1    The “First Refusal Space” shall mean the last remaining unleased full
floor in the Building that is the subject of a Third Party Offer, as defined
below. It is understood that as long as at least one (1) unleased full floor
would remain in the Building following Landlord’s lease of any space in the
Building to another tenant (even if such tenant leases a full floor or multiple
floors), the First Refusal Right shall not apply to any such lease.
1.6.2    Should Landlord receive from a prospective third party tenant an offer
to lease the First Refusal Space or any premises within the Building containing
all or a portion of the First Refusal Space that Landlord is willing to accept
or should Landlord give a prospective tenant an offer to lease the First Refusal
Space or any premises within the Building containing all or a portion of the
First Refusal Space, which offer Landlord anticipates the prospective tenant
will accept (the “Third Party Offer”), Landlord agrees promptly to so notify
Tenant in writing of the relevant economic terms of the Third Party Offer (the
“Landlord ROFR Notice”). If Tenant elects to exercise the First Refusal Right,
Tenant must lease all of the space subject to the Third Party Offer upon all of
the terms and conditions set forth in the Landlord ROFR Notice. Tenant shall
have a period of five (5) business days after the date of the Landlord ROFR
Notice within which to exercise the First Refusal Right (the “Acceptance
Period”) by delivery to Landlord of written notice of its exercise on or before
the last day of the Acceptance Period (the “Tenant ROFR Notice”). If Tenant
fails to duly and timely exercise the First Refusal Right, or elects not to
exercise the First Refusal Right, the same shall lapse, and be of no further
force or effect, and Landlord shall be free to lease the First Refusal Space to
such third party or to a different third party upon terms and conditions that
are not materially more favorable to the third party than those set forth in the
Third Party Offer. It is also understood that the First Refusal Right shall have
also lapsed with respect to space subject any expansion options that may have
been set forth in the Third Party Offer. “Materially more favorable to the third
party” as used herein shall mean, taking into consideration both (i) the base
rent; and (ii) tenant improvement allowance, abated rent and other concessions
(the “Concessions”) offered to the prospective third party tenant, that when the
Concessions are amortized on a straight line basis over the life of the lease
and the base rent is adjusted for any differences, the base rent offered to the
prospective third tenant is less than 95% of the base rent contained in the
Third Party Offer. By way of example, all else being equal:



OfferProposal 1Proposal 2
RSF: 30,591
RSF: 30,591
RSF: 30,591
Term: 90 monthsTerm: 90 monthsTerm: 90 monthsAbated Base Rent: 6 monthsAbated
Base Rent: 6 monthsAbated Base Rent: 6 months
Base Rent: $34.00 NNN
Base Rent: $32.00 NNN
Base Rent: $35.00 NNN
Annual Base Rent Bumps: 3.0%Annual Base Rent Bumps: 3.0%Annual Base Rent Bumps:
3.0%TI Allowance: $60/RSFTI Allowance: $50/RSFTI Allowance: $80/RSF



Comparing Proposal #1 to the Offer, when amortizing the $10/RSF reduction in TI
over an 84-month rent paying term, that equates to a $1.43/RSF per
year ($10/84x12 months) increase in the Proposal #1 Base Rent in order to
level-set Proposal #1 against the Offer. So the equivalent Base Rent for
Proposal #1 would be $33.43 NNN ($32.00 + $1.43). Since $33.43/$34.00 = 98.33%,
Proposal #1 would not result in the need for the Landlord to re-offer to Tenant.




Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



5

--------------------------------------------------------------------------------





Comparing Proposal #2 to the Offer, when reverse-amortizing $20/RSF increase in
TI over an 84-month rent paying term, that equates to a $2.86/RSF per
year ($20/84x12 months) reduction in the Proposal #2 Base Rent in order to
level-set Proposal #2 against the Offer. So the equivalent Base Rent for
Proposal #2 would be $32.14 NNN ($35.00 - $2.86). Since $32.14/$34.00 = 94.53%,
Proposal #2 would result in the need for the Landlord to re-offer to Tenant.


1.6.3    Tenant’s lease of the First Refusal Space will commence on the date
contained in the Third Party Offer (the “ROFR Commencement Date”). Landlord and
Tenant will execute an amendment to this Lease adding the First Refusal Space to
the Premises within thirty (30) days after Landlord’s receipt of the Tenant ROFR
Notice, upon all the same terms as this Lease except as modified by the terms in
the Landlord ROFR Notice. No delay in executing said amendment shall delay the
ROFR Commencement Date.
1.6.4    Tenant shall accept the First Refusal Space in either its existing “as
is” condition or as provided in the Landlord ROFR Notice (including any
improvement allowance provided for therein).
1.6.5    Tenant’s improvements to the First Refusal Space or any premises within
the Building containing all or a portion of the First Refusal Space which may be
contained in the Third Party Offer shall be designed and installed in accordance
with the parties’ agreement at the time the First Refusal Right is exercised.
1.6.6    Tenant’s rights under this Section are conditioned upon the following:
(a)    Tenant’s rights are and shall be subject and subordinate to the rights
and options of tenants under other leases of portions of the Building and their
successors or assigns, as such rights and options exist on the date hereof.
Tenant acknowledges that Landlord may make simultaneous offers to lease any
portion of the First Refusal Space to Tenant and to any tenant holding such
superior rights, and thus if the tenant holding such superior right elects to
accept such offer from Landlord, Landlord will not be bound by its offer to
Tenant. Further, Landlord may enter into short term or temporary (i.e., not to
exceed one (1) year in the aggregate or in successive periods) leases or license
agreements with new, prospective, or existing tenants for all or any portion of
the First Refusal Space while such prospective or new tenant’s lease is being
negotiated or permanent space is being constructed, or while such existing
tenant’s space is being remodeled or reconstructed, without triggering this
First Refusal Right and without being obligated to give Tenant the Landlord ROFR
Notice in connection therewith.
(b)    Tenant’s rights are personal to the named Tenant, and in the event of any
assignment of this Lease or sublease by Tenant that is not a transfer to an
Affiliate under Section 11.1, such rights shall thenceforth be void and of no
further force or effect.
(c)    No Event of Default shall have occurred and be continuing, at the time of
the Tenant ROFR Notice, at the time of Tenant’s occupancy of the First Refusal
Space or on the ROFR Commencement Date (the “ROFR Test Dates”).


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



6

--------------------------------------------------------------------------------





(d)    On all of the ROFR Test Dates, Tenant must be in occupancy of the
entirety of the Premises and no portion of the Premises may be listed for
assignment or sublease except to an Affiliate under Section 11.1.
(e)    Tenant’s rights under this Section shall expire on the earlier to occur
of (i) December 31, 2021; or (ii) the date Tenant leases a full floor in the
Building in addition to the initial Premises (the “ROFR Expiration Date”).
SECTION 1.7    RIGHT OF FIRST OFFER. If Tenant has not leased a full floor in
the Building in addition to the initial Premises prior to January 1, 2022, then
for the balance of the Initial Term after the ROFR Expiration Date, Landlord
will notify Tenant (the “Landlord ROFO Notice”) of the rental rate (the “ROFO
Rate”) and other terms and conditions upon which it would be willing to lease
the First Offer Space to Tenant for a term that expires on the expiration of the
Initial Term (the “Right of First Offer”). This Right of First Offer is on and
subject to the following terms and conditions:
1.7.1    This Right of First Offer shall be an ongoing right throughout the
Initial Term after the ROFR Expiration Date.
1.7.2    The “First Offer Space” shall mean the lowest unencumbered vacant full
floor in the Building on January 1, 2022. The First Offer Space shall be
“available for lease” if (x) the space is not then leased to a third party; or
(y) the space will become vacant because the current tenant’s lease has or will
expire without a renewal, extension or expansion thereof (whether pursuant to a
stated option or otherwise) and such tenant has vacated or will be vacating the
First Offer Space and, in any event, any tenant with a prior right has not
exercised or does not exercise such right.
1.7.3    Notwithstanding anything in this Section to the contrary, if prior to
Landlord’s delivery to Tenant of the Landlord ROFO Notice, Landlord has received
a bona fide arms-length offer from a third party (a “Third Party Offer”) to
lease all or part of the First Offer Space, together with any additional space
in the Office Building (collectively, the “Third Party Offer Space”) and
Landlord is willing to accept the terms of such Third Party Offer, then the
following terms shall apply: (i) the Third Party Offer Space shall be deemed to
be the First Offer Space for purposes of this Section, and Tenant must exercise
its rights hereunder (if at all) as to all of the Third Party Offer Space, for
the term of the Third Party Offer, with the rent payable for the Third Party
Offer Space to be the rent payable in the Third Party Offer together with a
build-out period, tenant improvement allowance and rent and other abatements or
concessions having an economic impact on rent for the Third Party Offer Space,
if any, provided in the Third Party Offer (the “Economic Terms”); (ii) Landlord
shall not be obligated to disclose in the Landlord ROFO Notice any of the terms
contained in the Third Party Offer except for the proposed rent start date and
the location and the rentable square footage of the Third Party Offer Space and
the Economic Terms; and (iii) if Tenant elects to lease the Third Party Offer
Space; Tenant must begin paying rent with respect to the Third Party Offer
Space, subject to applicable rent abatements, if any, on the earliest of (A) the
date on which Tenant occupies any portion of the Third Party Offer Space and
begins conducting business therein, (B) the date on which any tenant finish work
therein is substantially completed, (C) the date on which any tenant finish work
therein would have been substantially completed but for any Tenant Delay, and
(D) the proposed rent start date contained in the Third Party Offer.
1.7.4    Tenant shall have five (5) business days after receipt of the Landlord
ROFO Notice to notify Landlord in writing whether Tenant will lease the First
Offer Space upon such terms and conditions set


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



7

--------------------------------------------------------------------------------





forth in the Landlord ROFO Notice (the “Tenant ROFO Notice”). If Tenant elects
to lease the First Offer Space, Tenant must lease all of the First Offer Space
in the Landlord ROFO Notice upon all of the terms and conditions set forth in
the Landlord ROFO Notice. If Tenant does not deliver its notice of intent to
lease the First Offer Space or elects not to lease the First Offer Space within
such 10-business day period, then the Right of First Offer to lease the First
Offer Space will lapse and be of no further effect and Landlord will have the
right to lease all or any portion of the First Offer Space to any third party on
the same or any other terms and conditions, whether or not such terms and
conditions are more or less favorable than those offered to Tenant; provided,
however, if Landlord has not leased any portion of the First Offer Space to a
third party within one hundred eighty (180) days after Tenant has elected not
to, or has been deemed to have elected not to, lease the First Offer Space, then
the Right of First Offer will once again apply to the First Offer Space that is
not Additional Space. It is understood that if Landlord leases any portion of
the First Offer Space, the Right of First Offer shall not be available unless
and until all of the First Offer Space once again becomes available for lease.
1.7.5    The lease of the First Offer Space will commence when the First Offer
Space is delivered to Tenant in “as-is” condition (the “First Offer Space
Delivery Date”), and all rental obligations for such space shall commence on the
earliest to occur of (i) the date Tenant occupies the First Offer Space for the
purpose of conducting business; and (ii) if Tenant elects to lease Third Party
Offer Space, rent shall commence as set forth in Section 1.6.3 above (the “ROFO
Commencement Date”). Landlord and Tenant will execute an amendment to this Lease
adding the First Offer Space to the Premises within ten (10) days after
Landlord’s receipt of the Tenant ROFO Notice, upon all the same terms as this
Lease except as modified by the terms in the Landlord ROFO Notice; provided
however, no delay in executing said amendment shall delay the ROFO Commencement
Date.
1.7.6    Tenant’s rights under this Section are conditioned upon the following:
(a)    Tenant’s rights are and shall be subject and subordinate to the rights
and options of tenants under other leases of portions of the Building and their
successors or assigns, as such rights and options exist on the date hereof under
such tenant’s lease. Accordingly, Landlord shall not be obligated to give Tenant
a Landlord ROFO Notice prior to or in conjunction with the exercise of any such
rights or options. Tenant acknowledges that Landlord may make simultaneous
offers to lease any portion of the First Offer Space to Tenant and to any tenant
holding superior rights under such tenant’s lease with respect to the First
Offer Space, and thus if the tenant holding such superior rights elects to
accept such offer from Landlord, Landlord will not be bound by its offer to
Tenant.
(b)    Tenant’s rights are personal to the named Tenant, and in the event of any
assignment of this Lease or sublease by Tenant that is not a transfer to an
Affiliate under Section 11.1, such rights shall thenceforth be void and of no
further force or effect.
(c)    No Event of Default shall have occurred or be continuing at the time of
the Landlord ROFO Notice, at the time of the Tenant ROFO Notice, at the time of
Tenant’s occupancy of the First Offer Space or on the ROFO Commencement Date
(the “ROFO Test Dates”).
(d)    On all of the ROFO Test Dates, Tenant must be in occupancy of the
entirety of the Premises and no portion of the Premises may be listed for
assignment or sublease except to an Affiliate under Section 11.1.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



8

--------------------------------------------------------------------------------





(e)    If, as a result of leasing the First Offer Space pursuant to this
Section, Tenant would lease less than all of any floor:
(A)    The location, size and configuration of the First Offer Space shall be
designated and approved by Landlord taking into account marketability of
residual space, as determined in Landlord’s sole judgment.
(B)    If the Premises adjoins an elevator lobby, Tenant must provide at least
one double-door elevator lobby entrance into the Premises on such floor.
(C)    Tenant shall pay all costs in order to demise the portion of the Premises
including the First Offer Space from the remainder of the space on such floor,
including but not limited to, if applicable, the separation of utilities and
HVAC and provision or modification of common area corridors.



ARTICLE 2
RENT


SECTION 2.1    BASIC RENT. Tenant shall pay as annual rent for the Premises the
product of the Premises Rentable Area times the annual rate per square foot of
Premises Rentable Area shown in the Basic Lease Information (such product is
herein called “Basic Annual Rent”). The Basic Annual Rent shall be payable in
monthly installments equal to the applicable Basic Monthly Rent shown in the
Basic Lease Information, and the monthly installments of Basic Annual Rent shall
be due in advance, without demand, offset or deduction, except as expressly set
forth in this Lease, commencing on the Commencement Date and continuing on the
first (1st) day of each calendar month thereafter unless otherwise provided
herein. If the Commencement Date occurs on a day other than the first day of the
calendar month, the Basic Monthly Rent for such partial month shall be prorated.
Upon execution of this Lease, Tenant shall pay to Landlord an amount equal to
the initial monthly installment of Rent due hereunder and such amount shall be
applied to the first installment of Rent due hereunder. Payments shall be made
by wire transfer to Account Name: 1222 Demonbreun LP - Operating Account,
Account Number: 1501041843, Bank Name: IBC, Bank Address: 500 W 5th St., Ste.
100, Austin, TX 78701, ABA Number 114902528, Reference: [Tenant Name] Rental
Payment. Important: Please contact Daniel Honerkamp/USA at
Daniel.Honerkamp@cushwake.com or 314-384-8576 prior to sending wire transfer.
All payments shall be in the form set forth above unless otherwise designated by
Landlord. Any payment by check shall not be deemed made if the check is not duly
honored with good funds.
Payment shall be made to such other place as Landlord may designate from time to
time.


SECTION 2.2    ADDITIONAL RENT.
2.2.1    Definitions. For purposes of this Lease, the following definitions
shall apply:
(a)    “Additional Rent” shall mean the sum of: (i) Tenant’s Share multiplied by
the Operating Expenses (hereinafter defined) and Taxes (hereinafter defined) for
the calendar year in question, plus (ii) any applicable rental, excise, sales,
transaction,


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



9

--------------------------------------------------------------------------------





business activity tax or levy, imposed upon or measured by the rental required
to be paid by Tenant under this Lease during the calendar year in question
(“Rental Tax”). For the avoidance of doubt, Landlord and Tenant stipulate and
agree that no Rental Tax is assessed upon rents under applicable law as of the
Commencement Date. In the event that during all or any portion of any calendar
year, the Project is not fully rented and occupied, Landlord shall make an
appropriate adjustment in Operating Expenses and Taxes that vary with occupancy
for such year for the purpose of avoiding distortion of the amount of such
Operating Expenses and Taxes to be attributed to Tenant by reason of variation
in total occupancy of the Building, by employing consistent and sound accounting
and management principles to determine Operating Expenses and Taxes that would
have been paid or incurred by Landlord had the Project been one hundred percent
(100%) rented and occupied, and the amount so determined shall be deemed to have
been Operating Expenses and Taxes for such year.
(b)    “Operating Expenses” shall mean all of the costs and expenses Landlord
incurs, pays or becomes obligated to pay in connection with owning, operating,
maintaining, repairing, replacing, insuring and managing the Property (including
without limitation rent allocable to the management office) for a particular
calendar year or portion thereof, as reasonably determined by Landlord in
accordance with sound accounting principles and all taxes thereon. Operating
Expenses shall include all costs of Landlord incurred in decontaminating the
Common Areas and Service Corridors in the event Landlord learns of any possible
exposure of Building occupants to or contamination of the Building by persons
who have recently entered the Building who have been diagnosed with an
infectious disease that poses a risk to public health (a “Public Health Risk”).
Notwithstanding the foregoing, the term Operating Expenses shall not include:
(i)    management fees payable to the property management company managing the
Property (the “Property Manager”) (which Property Manager may be an affiliate of
Landlord and, as of the Date of Lease, is Cushman & Wakefield U.S., Inc., a
Missouri corporation) in excess of the lesser of (i) actual management fees
charged, or (ii) three percent (3%) of gross revenues from the Property;
(ii)    legal services, if incurred:
(A)    in connection with tenant defaults, lease negotiations or procuring new
tenants, or
(B)    as the result of a specific claim or action for which another tenant in
the Building is obligated under its lease to pay Landlord’s legal fees; and
(iii)    any capital expenditures except for:
(A)    the cost of any improvements made to the Property by Landlord that are
required under any statutes, laws, codes, ordinances, orders, permits, rules or
regulations ordinances, orders, permits or regulations (“Legal Requirements”)
which were not promulgated, or which were promulgated but were not applicable to
the Building, at the


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



10

--------------------------------------------------------------------------------





Commencement Date the Building was constructed, amortized over such period as
Landlord shall reasonably determine (but not less than the useful life of such
improvement), together with an amount equal to interest on the unamortized
balance thereof at the rate of eight percent (8%) per annum, provided that such
sum may in no event exceed the maximum interest allowed to be contracted for
under applicable law (such sum is herein called the “Amortization Rate”);
(B)    the cost of any improvement made to the Common Areas (as hereinafter
defined) or Service Corridors (as hereinafter defined) of the Property that is
required under interpretations or regulations first issued after the
Commencement Date under, or amendments made after the Commencement Date to, the
provisions of the Americans with Disabilities Act of 1990, 42 U.S.C.
§§ 12101-12213 (such statutes, interpretations and regulations are herein
collectively called the “Disability Acts”), amortized over such period as
Landlord shall reasonably determine (but not less than the useful life of such
improvement), together with an amount equal to interest on the unamortized
balance thereof at a rate which, on the date the improvement in question is
fully completed, is equal to the Amortization Rate;
(C)    the cost of any other equipment installed in, or capital improvement made
to, the Building after the Building is initially constructed to the extent such
equipment reduces Operating Expenses (but only to the extent of savings
realized), increases energy efficiency and/or decreases the Building’s use of
natural resources or eliminates waste of the same, amortized over such period as
is reasonably determined by Landlord (but not less than the useful life of such
improvement), together with an amount equal to interest on the unamortized
balance thereof at a rate, which on the date the device or equipment in question
is fully installed, is equal to the Amortization Rate;
(iv)    any costs associated with the leasing, marketing, solicitation,
negotiation and execution of leases in the Building including without limitation
promotional and advertising expenses, commissions, finders fees and referral
fees, accounting, legal and other professional fees and expenses relating to the
negotiation and preparation of any lease;
(v)    any costs incurred with the design, development, construction,
landscaping and clean-up of the Building or curing any defect in same;
(vi)    wages, salaries, fees, and any other form of compensation paid to any
executive employee of Landlord;
(vii)    any costs incurred in connection with upgrading the Building to comply
with any Legal Requirements in effect prior to the Commencement Date or to
comply with a tenant’s separate specific request;


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



11

--------------------------------------------------------------------------------





(viii)    any costs or expenses related to monitoring, testing, removal,
cleaning, abatement or remediation of any Hazardous or Toxic Materials
(hereinafter defined) in the Building or on the Land;
(ix)    any costs of any service or items sold or provided to tenants or other
occupants for which Landlord or Landlord’s managing agent has been or is
entitled to be reimbursed by such tenants or other occupants for such service;
(x)    expenses in connection with services or other benefits which are provided
to another tenant or occupant of the Building and which do not benefit Tenant;
(xi)    costs for sculptures, paintings, fountains or other objects of art or
the display of such items;
(xii)    any increase in Landlord’s insurance premiums caused by a specific use
of another tenant or by Landlord;
(xiii)    any Operating Expense covered by insurance or condemnation proceeds or
reimbursed pursuant to warranty or service contracts;
(xiv)    any costs incurred in connection with the renovation of space or
construction of improvements for another tenant of the Building;
(xv)    depreciation or deductions for obsolescence of the Project and any
project equipment, interest principal payments on mortgages, and other debt
costs, if any, penalties and interest, and any other debt service on any debt of
Landlord;
(xvi)    electricity costs for which any tenant directly contracts with the
applicable utility;
(xvii)    any bad debt loss, rent loss, or reserves for bad debts or rent loss;
(xviii)    costs associated with the operation of the business entity which
constitutes Landlord as the same or distinguished from costs of operation of the
Project, including partnership, accounting, legal matters, cost of defending any
lawsuits with any mortgagee, costs of selling, syndicating, financing,
mortgaging, or hypothecating any of the Landlord’s interest in the Project,
costs of any disputes between Landlord and its employees (if any) not engaged in
Project operations, disputes of Landlord with the Project management company, or
outside fees paid in connection with disputes with other tenants;
(xix)    amount paid as ground rental for the Project by the Landlord, if any;
(xx)    overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of Landlord for services in the Project to the extent the same
exceeds the cost of such services rendered by qualified, first class,
unaffiliated third parties on a comparative basis;


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



12

--------------------------------------------------------------------------------





(xxi)    any costs expressly excluded from Operating Expenses elsewhere in this
Lease;
(xxii)    costs directly resulting from the adjudicated negligence or
adjudicated intentional act of Landlord, or its property manager, agents,
contractors or employees;
(xxiii)    expenses that Landlord incurs in selling, purchasing, transferring,
disposing of the Project or any portion thereof (including air rights,
transferable development rights, easements or other real property interest),
transfer, deed, recording and gains taxes or fees;
(xxiv)    any increase in costs incurred by Landlord which result from
Landlord’s or a related party’s breach of this Lease, or any other lease,
license, occupancy agreement or any other agreement to which Landlord is a party
except to the extent the cure of such breach is an item for which Landlord is
otherwise entitled to pass-through under this Lease (e.g., a maintenance item);
(xxv)    amounts payable by Landlord for withdrawal liability or unfunded
pension liability to a multi-employer pension plan (under Title IV of the
Employee Retirement Income Security Act of 1974, as amended, or laws of similar
application);
(xxvi)    fines, interest, late charges, liabilities or penalties that are
assessed against Landlord by a governmental authority by virtue of violations at
the Building of applicable laws caused by Landlord;
(c)    “Taxes” shall mean (i) all real estate taxes and other taxes or
assessments which are levied with respect to the Property or any portion thereof
for each calendar year (but excluding any penalties or interest for late or
partial payment and also excluding any income, franchise, inheritance, estate,
transfer, excise, gift and capital gain taxes that are or may be payable by
Landlord) (ii)  any tax, surcharge or assessment, however denominated, including
any sales, business activity, privilege or other tax (other than Rental Tax),
upon Landlord or the Property and which is imposed in lieu of real estate taxes
or as a means of raising government revenue to replace revenue lost because of a
reduction in real estate taxes, and (iii)  the costs and expenses of a
consultant, if any, or of contesting the validity or amount of any tax,
surcharge or assessment described in clause (i) or (ii) above.
2.2.2    Payment Obligation. In addition to the Basic Rent specified in this
Lease, Tenant shall pay to Landlord the Additional Rent in monthly installments
as hereinafter provided. By the Commencement Date (or as soon thereafter as is
reasonably possible), Landlord shall give Tenant written notice of Tenant’s
estimated Additional Rent for the remainder of the calendar year in which the
Commencement Date occurs and the amount of the monthly installment of Additional
Rent due for each month. Landlord shall use reasonable efforts to provide Tenant
with written notice of Tenant’s estimated Additional Rent for the next calendar
year and the amount of the monthly installment of Additional Rent due for such
year by December 1 of each calendar year or as soon thereafter as is reasonably
possible. Landlord shall have the right to increase Tenant’s estimated
Additional Rent once during any calendar year if Landlord


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



13

--------------------------------------------------------------------------------





reasonably believes Operating Expenses have increased (or are likely to
increase) during such year. Notwithstanding the foregoing, in no event shall
Tenant’s Share of Controllable Expenses increase by more than five percent (5%)
per annum on a cumulative and compounding basis. “Controllable Expenses” shall
mean all Operating Expenses other than taxes, insurance, utilities, minimum
wage, snow removal and costs associated with any Public Health Risk. Beginning
on the first day of the seventh (7th) full month following the Commencement Date
and continuing on the first day of each month thereafter, Tenant shall pay to
Landlord the applicable monthly installment of Additional Rent, without demand,
offset or deduction, provided, however, if the applicable installment covers a
partial month, then such installment shall be prorated on a daily basis.
(a)    Within ninety (90) days after the end of each calendar year or as soon
thereafter as is reasonably possible, Landlord shall prepare and deliver to
Tenant a statement showing Tenant’s actual Additional Rent for the applicable
calendar year. If Tenant’s total monthly payments of estimated Additional Rent
for the applicable year are less than Tenant’s actual Additional Rent, then
Tenant shall pay to Landlord the amount of such underpayment. If Tenant’s total
monthly payments of estimated Additional Rent for the applicable year are more
than Tenant’s actual Additional Rent, then Landlord shall pay such amount to
Tenant or, at Landlord’s option, credit against the next Additional Rent payment
or payments due from Tenant the amount of such overpayment. This provision shall
survive the expiration or earlier termination of this Lease with respect to the
calendar year in which the Expiration Date or termination occurs.
(b)    Landlord will cause adequate books and records to be maintained to permit
Tenant to verify computations of Operating Expenses and other amounts relevant
to Tenant’s obligations under this Lease in accordance with the provisions
hereafter set forth. Unless Tenant takes written exception to any item within
sixty (60) days after the furnishing of an annual statement or a statement
delivered for the final Additional Rent period, such statement shall be
considered as final and accepted by Tenant. Within ten (10) business days
following a request from Tenant, Landlord shall furnish explanations in
reasonable detail for any computation made under this Lease. If Tenant questions
such computation following receipt of such explanation, Tenant shall give notice
thereof to Landlord, and Landlord and Tenant shall, within twenty (20) business
days thereafter, discuss, in good faith, such computation.
(c)    Tenant shall have the right to perform, at Tenant’s expense, an audit of
Landlord’s books and records to verify Landlord’s calculation of the actual
Operating Expenses for such prior year only, provided that (i) there is no
uncured Event of Default by Tenant under this Lease, and (ii) such audit shall
be conducted by an unrelated, third party certified public accountant who is not
a tenant in the Building and not compensated on a contingent fee basis (and such
auditor must certify to that effect to Landlord). Any such audit shall be
conducted, if at all, (i) no later than one hundred fifty (150) days after
delivery to Tenant of the annual statement in question, (ii) during Landlord’s
normal business hours and in a manner that does not unreasonably interfere with
the conduct of Landlord’s business, and (iii) on a confidential basis, with
Tenant and its auditor each executing Landlord’s confidentiality agreement for
Landlord’s benefit


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



14

--------------------------------------------------------------------------------





prior to commencing the audit. The auditor’s report reflecting the results of
such audit shall properly apply the definition of “Operating Expenses” set forth
in the Lease and includes a certification that it was prepared in accordance
with such definition of Operating Expenses. Prior to finalizing its report,
Tenant’s auditor shall present its findings in draft form to Landlord for review
at no charge to Landlord. Landlord may discuss the findings with the auditor and
offer comments, explanations and suggested changes to the report as Landlord
believes appropriate. Tenant’s auditor’s final report and determinations set
forth therein (“Tenant’s Auditor’s Report”), if prepared in accordance with this
subparagraph and if updated as necessary to properly incorporate Landlord’s
comments, explanations and suggested changes, shall be binding on Landlord and
Tenant. This subsection 2.2.2(c) will not be construed to limit, suspend, or
abate Tenant’s obligation to pay Rent when due. If Tenant does not timely give
written notice that it has decided to perform an audit under this subsection
2.2.2(c), the Operating Expenses for the applicable year will be deemed approved
for all purposes, and Tenant will have no further right to review or contest the
same. If Tenant’s Auditor’s Report reflects an overcharge in the total actual
Operating Expenses of more than five percent (5%) in the aggregate for such
audited calendar year, then Landlord shall reimburse Tenant for all actual
reasonable costs (excluding travel costs) incurred by Tenant in connection with
Tenant’s Auditor’s Report. If Tenant’s Auditor’s Report reflects that the actual
Operating Expenses were overcharged or undercharged in the audited calendar
year, Tenant shall, within twenty (30) days after receipt of such report, pay to
Landlord the amount of any underpayment or, if applicable, Landlord shall pay to
Tenant the amount of any overpayment.
SECTION 2.3    RENT DEFINED AND NO OFFSETS. Basic Annual Rent, Additional Rent
and all other sums (whether or not expressly designated as rent) required to be
paid to Landlord by Tenant under this Lease (including, without limitation, any
sums payable to Landlord under any addendum, exhibit or schedule attached
hereto) shall constitute rent and are sometimes collectively referred to as
“Rent”. Each payment of Rent shall be paid by Tenant when due, without prior
demand therefor and without deduction or setoff except as expressly provided
under this Lease.
SECTION 2.4    LATE CHARGES; INTEREST RATE. If any Rent under this Lease shall
not be paid within ten (10) days of the date such payment is due, a “Late
Charge” of five cents ($0.05) per dollar so overdue may be charged by Landlord
to defray Landlord’s administrative expense incident to the handling of such
overdue payments. Furthermore, any amount due from Tenant to Landlord which is
not paid within thirty (30) days after the date due shall bear interest at the
lower of (i) ten percent (10%) per annum or (ii) the highest rate from time to
time allowed by applicable law, from the date such payment is due until paid.
Tenant shall not be assessed a Late Charge for the first late payment during any
calendar year as long as Tenant pays the same within five (5) days of notice
that the same is past due. Landlord may assess the Late Charge for any
subsequent late payment occurring during any such year.

ARTICLE 3
SECURITY DEPOSIT


If a Security Deposit is specified in the Basic Lease Information, Tenant will
pay Landlord on the Date of Lease such Security Deposit as security for the
performance of the terms hereof by Tenant. Tenant shall


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



15

--------------------------------------------------------------------------------





not be entitled to interest thereon and Landlord may commingle such Security
Deposit with any other funds of Landlord. The Security Deposit shall not be
considered an advance payment of rental or a measure of Landlord’s damages in
case of default by Tenant. If an Event of Default by Tenant shall occur under
this Lease, Landlord may, but shall not be required to, from time to time,
without prejudice to any other remedy, use, apply or retain all or any part of
this Security Deposit for the payment of any Rent or any other sum in default or
to compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default, including, without limitation, costs and attorneys’
fees incurred by Landlord to recover possession of the Premises. If Landlord
shall use, apply or retain all or any part of the Security Deposit as provided
for above, Tenant shall restore the Security Deposit to the amount set forth in
the Basic Lease Information within thirty (30) days after receipt of notice from
Landlord. If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, including an end of Term walk through with
Landlord, the Security Deposit shall be returned to Tenant within thirty (30)
days after the Expiration Date.

ARTICLE 4
OCCUPANCY AND USE


SECTION 4.1    USE OF PREMISES.


4.1.1    General. The Premises shall, subject to the remaining provisions of
this Section, be used solely for the Permitted Use, without Landlord’s prior
consent, which shall not be unreasonably withheld, conditioned or delayed.
Without limiting the foregoing, Tenant shall comply with all Legal Requirements
made applicable by Tenant’s particular use and occupancy of the Premises. Tenant
will not do or permit anything which disturbs the quiet enjoyment of any other
tenant of the Property. Tenant shall not permit the design density or occupancy
of the Premises to exceed a ratio of more than six (6) persons per 1,000 square
feet of Premises Rentable Area. If Tenant violates the foregoing provision, in
addition to any other remedy to which Landlord may be entitled on account of a
default under this Lease, Landlord may impose an excess density surcharge on
Tenant, as reasonably determined by Landlord.
4.1.2    Landlord’s Compliance Obligation. Landlord shall comply with all Legal
Requirements relating to the Property (exclusive, however, of those with which
Tenant is obligated to comply by reason of subsection 4.1.1) as of the Date of
Lease. Landlord shall also be responsible for causing the Common Areas to be in
compliance with the Disability Acts. All costs of such compliance shall be
included in Operating Expenses except to the extent excluded under Section
2.2.1(b).
4.1.3    Hazardous and Toxic Materials.
(a)    For purposes of this Lease, hazardous or toxic materials shall mean
asbestos containing materials and all other materials, substances, wastes and
chemicals classified as hazardous or toxic substances, materials, wastes or
chemicals (individually and


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



16

--------------------------------------------------------------------------------





collectively, “Hazardous or Toxic Materials”) under then-current applicable
Legal Requirements (individually and collectively, “Environmental Laws”).
(b)    Tenant shall not knowingly incorporate into, or use or otherwise place or
dispose of at the Premises or any other portion of the Property, any Hazardous
or Toxic Materials, except for use and storage of cleaning and office supplies
used in the ordinary course of Tenant’s business and then only if (i) such
materials are in small quantities, properly labeled and contained, and (ii) such
materials are handled and disposed of in accordance with the highest accepted
industry standards for safety, storage, use and disposal. If Tenant or its
employees, agents or contractors shall ever violate the provisions of paragraph
(b) of this subsection 4.1.3 or otherwise contaminate the Premises or the
Property, then, at Landlord’s election, either Tenant or Landlord shall clean,
remove and dispose of the material causing the violation, in compliance with all
applicable governmental standards, Environmental Laws and then prevalent
industry practice and standards (the “Remediation Work”). In the event Tenant
performs such work, Tenant shall repair any damage to the Premises or the
Property (collectively with the Remediation Work, “Tenant’s Environmental
Corrective Work”) in such period of time as may be reasonable under the
circumstances after written notice by Landlord. In the event Landlord performs
the Tenant’s Environmental Corrective Work, within thirty (30) days after
receiving an invoice, Tenant shall reimburse Landlord for the costs incurred by
Landlord to perform such Tenant’s Environmental Corrective Work. Tenant’s
obligations under this subsection 4.1.3(b) shall survive the expiration or
earlier termination of this Lease.
(c)    Landlord has no current, actual knowledge of the presence of, and
Landlord shall not knowingly dispose of at the Premises or any other portion of
the Property, any Hazardous or Toxic Materials that would materially and
adversely affect Tenant’s access, use or occupancy of the Premises or otherwise
pose any material risk or material threat to the health, safety or welfare of
Tenant or any of its employees or guests.
4.1.4    Medical Supplies and Waste. In connection with medical education
training, Landlord hereby consents to the location on the Premises of nominal
amounts of Hazardous Materials of a type customarily found in medical practices
subject to the following:
(a)    All medical supplies shall be properly secured.
(b)    Tenant may not routinely store medical waste within the Premises.
Temporary location of “sharps” and other medical waste on a temporary basis in
secure containers complying with applicable Legal Requirements is permitted. All
containers containing medical waste shall be clearly labeled as such in
compliance with applicable Legal Requirements, and in accordance with such
additional requirements as Landlord may reasonably impose. No medical waste
shall be located outside the Premises at any time.
(c)    All medical waste shall be disposed of promptly, and in no event less
frequently than once per week, by a licensed medical waste company, engaged by
Tenant at Tenant’s


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



17

--------------------------------------------------------------------------------





sole expense, in compliance with all applicable Legal Requirements. Tenant shall
notify Landlord of the company performing such disposal services and shall
maintain at the Premises copies of all manifests and other documentation
required by applicable Legal Requirements showing the disposition of all medical
waste generated from the Premises.
(d)    Tenant acknowledges that Landlord shall have no duty to dispose of
medical waste, that the same shall be Tenant’s sole responsibility and that the
same comes within the scope of Tenant’s indemnification and hold harmless
obligations set forth in Section 7.5.
SECTION 4.2    RULES AND REGULATIONS. Tenant will comply with all rules and
regulations applying to tenants in the Building and the Parking Facilities (the
“Rules and Regulations”) as may be adopted and uniformly applied from time to
time by Landlord for (a) the management, safety, care and cleanliness of, and
the preservation of good order and protection of property in, the Premises and
the Building and at the Property, (b) the increase in energy efficiency of the
Building and the Property, (c) the decrease in the use of natural resources in
the Building and the Property or the waste of the same, (d) recycling of
reusable items, and (e) such other goals which result in the decrease in the
carbon footprint of the Building and the Property. Landlord reserves the right,
without approval from Tenant, to rescind, supplement and amend any Rules and
Regulations and to waive any Rules and Regulations with respect to any tenant or
tenants so long as any change in the Rules and Regulations does not diminish the
rights granted to Tenant in this Lease or unfairly discriminate against Tenant.
The Rules and Regulations in effect on the Date of Lease are attached hereto as
Exhibit C to this Lease. All changes and amendments to the Rules and Regulations
sent by Landlord to Tenant in writing and conforming to the foregoing standards
shall be carried out and observed by Tenant upon thirty (30) days prior written
notice. Under no circumstances shall Landlord amend, modify or promulgate any
rules or regulations which have the effect of materially depriving Tenant of any
of its rights and entitlements, or which materially increase its obligations,
including but not limited to its Additional Rent obligations. In the event of
any conflict between the Rules and Regulations and the provisions of this Lease,
the provisions of this Lease shall prevail. Landlord hereby reserves all rights
necessary to implement and enforce the Rules and Regulations.
SECTION 4.3    ACCESS.
4.3.1    General. Without being deemed guilty of an eviction of Tenant and
without abatement of Rent, Landlord and its authorized agents shall have the
right to enter the Premises during Normal Business Hours (as hereinafter
defined) upon reasonable prior written notice to Tenant, to inspect the
Premises, to show the Premises to prospective lenders or purchasers, and to
fulfill Landlord’s obligations or exercise its rights (including without
limitation Landlord’s Reserved Right [as hereinafter defined]) under this Lease
and, during the last six (6) months of the Term, to show the Premises to
prospective tenants. Landlord shall have the right to use any and all means
which Landlord may deem proper under the circumstances to enter the Premises in
an emergency. Except arising out of Landlord’s or its agent’s or contractor’s
intentional misconduct or negligence which pose as a threat to life or property,
Tenant hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises and any other loss occasioned


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



18

--------------------------------------------------------------------------------





thereby. Landlord shall at all times have and retain a key with which to unlock
the doors to and within the Premises, excluding Tenant’s vaults and safes.
4.3.2    During Phased Construction. It is understood that the Building will be
a part of a larger complex containing multiple buildings. Without being deemed
guilty of an eviction of Tenant and without abatement of Rent, Landlord shall
have the right to close the curb cut on Demonbreun Street serving the Building
as needed in connection with additional construction, provided that points of
ingress and egress on 13th Avenue South and McGavock Street remain open during
such construction.
SECTION 4.4    QUIET POSSESSION. Provided Tenant timely pays Rent and performs
all of the covenants, conditions and provisions on Tenant’s part to be performed
hereunder, Tenant shall have the quiet possession of the Premises for the entire
Term hereof, subject to all of the provisions of this Lease.
SECTION 4.5    PERMITS. Tenant shall obtain the certificate of occupancy (or its
equivalent), if any, required for Tenant’s occupancy of the Premises following
completion of the Tenant Improvements. If any additional governmental license or
permit shall be required for the proper and lawful conduct of Tenant’s business
in the Premises or any part thereof, Tenant, at its expense, shall procure and
thereafter maintain such license or permit. Additionally, if any subsequent
alteration or improvement is made to the Premises by Tenant, Tenant shall, at
its expense, take all actions to procure any such modification or amendment or
additional permit.

ARTICLE 5
UTILITIES AND SERVICES


SECTION 5.1    SERVICES TO BE PROVIDED. Tenant shall have access to the Premises
24 hours per day, 7 days per week. Landlord agrees to furnish to the Premises
the utilities and services described in subsections 5.1.1 through 5.1.7 below.
As used in this Lease, “Normal Business Hours” shall mean 8:00 A.M. to 6:00 P.M.
Monday through Friday, and 8:00 A.M. to 12:00 P.M. Saturday, except for New
Year’s Day, Memorial Day, July 4, Labor Day, Thanksgiving Day and Christmas Day
and any other national holiday observed by most businesses in the same market
area as the Building.
5.1.1    Elevator Service. Landlord shall provide automatic elevator facilities
during Normal Business Hours, accessible by FOB or other electronic security
access during certain periods except during emergencies, and shall have at least
one (1) elevator available for use at all other times.
5.1.2    Heat and Air Conditioning. During Normal Business Hours, Landlord shall
ventilate the Premises and furnish heat or air conditioning, at such
temperatures and in such amounts as is customary in buildings of comparable size
and quality to, and in the general vicinity of, the Building, with such
adjustments as may be reasonably necessary for the comfortable occupancy of the
Premises, subject to events of force majeure and curtailment as required by
governmental law, rules or regulations, in such amounts as are considered by
Landlord to be standard. If Tenant desires heating and air conditioning service
during times other than Building Hours, such service shall be furnished upon
request of Tenant to Landlord given by at least 5:00 p.m. the day prior to the
day Tenant desires such additional services. For such service, Tenant shall pay
Landlord an amount equal to the hourly rate Landlord at that time is charging
for such service, which will be billed in monthly installments and due and
payable within thirty (30)


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



19

--------------------------------------------------------------------------------





days after billing. During the first twelve (12) months of the initial Term of
the Lease, the minimum charge and the hourly rate for the use of after-hours
heat or air conditioning shall be $50 per hour per floor. Thereafter the charge
may be increased from time to time by Landlord to reflect market rates for other
Class A buildings in the South Gulch area. Tenant shall submit to Landlord a
list of all personnel who are authorized to make such requests.
5.1.3    Electricity.
(a)    Landlord shall furnish electrical power for heating and air-conditioning
services as described in subsection 5.1.2 and for lighting, including Tenant’s
lighting and office equipment as described herein. Landlord shall use
commercially reasonable efforts to furnish such electrical power in a
cost-effective and environmentally responsible manner using environmentally
responsible equipment, fixtures and supplies. Landlord shall furnish to the
Premises electrical power which shall not exceed 11 watts per square foot of
Premises Rentable Area (5 watts per square foot at 208/120 volt and 6 watts per
square foot at 480/277 volt) for electrical outlets to operate Tenant’s office
equipment, and except as otherwise provided in this Lease, such electrical power
shall be sufficient for Tenant’s use of the Premises and the equipment to be
installed therein pursuant to the Construction Plans (as defined in Exhibit D).
Consequently, Tenant shall be solely responsible for the cost of any electricity
consumed at the Premises in excess of 11 watts per square foot of Premises
Rentable Area (5 watts per square foot at 208/120 volt and 6 watts per square
foot at 480/277 volt) (such consumption is herein called “Excess Electrical
Consumption”). In the event Tenant regularly conducts Tenant’s business outside
of Normal Business Hours, at Tenant’s election and expense the electrical
service to such areas shall be separately circuited and metered such that Tenant
shall be billed the costs associated with electricity consumed during hours
other than Normal Business Hours. In no event shall Tenant be entitled to any
credit for the consumption at the Premises of less than 11 watts per square foot
of Premises Rentable Area (5 watts per square foot at 208/120 volt and 6 watts
per square foot at 480/277 volt). Landlord agrees that Tenant may operate
dedicated data/server rooms within the Premises and that all electrical usage of
such rooms including supplemental air will be separately submetered at Tenant’s
expense and the electrical usage, as measured by such Submeters (hereinafter
defined), paid for by Tenant as Excess Electrical Cost (hereinafter defined).
Furthermore, in the event more than one third (1/3) of the Premises Rentable
Area is improved with cubicles, the Tenant Improvements shall include the
installation of a transformer and an electrical panel within the Premises.
Should Tenant’s fully connected electrical design load exceed the Building
Standard rated electrical design load or if Tenant’s electrical design requires
branch circuits in excess of Tenant’s share of the Building Standard branch
circuits, Tenant will (at Tenant’s expense) install additional branch circuit
panels and/or additional associated transformer in the Premises (additional
panels and transformers shall be hereinafter referred to as the “Additional
Electrical Equipment”). If the Additional Electrical Equipment is installed
because Tenant’s electrical design load exceeds the applicable Building Standard
rated electrical design load, then Tenant shall also add a meter in the Premises
(at Tenant’s expense) to measure the electricity used through the Additional


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



20

--------------------------------------------------------------------------------





Electrical Equipment and Tenant shall also pay on demand and the actual metered
cost of electricity consumed through the Additional Electrical Equipment (if
applicable), plus any actual accounting expenses incurred by Landlord in
connection with the metering thereof.
 
If any of Tenant’s electrical equipment requires conditioned air in excess of
Building Standard air conditioning (“Additional HVAC”), the same shall be
installed by Tenant, and Tenant shall pay all design, review and approval,
installation, metering and operating costs relating thereto.


In connection with any work associated with the installation of the Additional
Electrical Equipment and meter and the Additional HVAC, Tenant shall use the
base building mechanical engineer to prepare the plans therefor and Landlord
shall have the right to approve the contractor and plans.


(b)    Landlord may, from time to time, engage a reputable consultant to conduct
a survey of electrical usage within the Premises (a “Consumption Survey”) or
install one or more submeters (“Submeters”) to measure electrical usage within
the Premises or a particular floor of the Premises. If the Consumption Survey or
Submeters reflect Excess Electrical Consumption, then (i) Tenant shall be
responsible for the costs of the Consumption Survey and/or Submeters, (ii)
Tenant shall pay to Landlord, as additional Rent, the product of (A) the
kilowatts of Excess Electrical Consumption during the period in question times
(B) the cost per kilowatt of electricity charged to Landlord by the public
utility for electricity consumed at the Property during such period (such
product is herein called the “Excess Electrical Cost”), and (iii) Landlord shall
have the right to install, at Tenant’s expense, permanent Submeters to measure
the electrical consumption within the Premises. If Landlord installs permanent
Submeters as permitted hereunder, Tenant shall, from time to time thereafter
within ten (10) days after receiving an invoice from Landlord, pay to Landlord
any Excess Electrical Cost reflected by such Submeters and all costs incurred by
Landlord to maintain, repair and read the Submeters.
5.1.4    Water/Lavatories. Landlord shall furnish cold water for drinking and
cleaning and hot and cold water and toilets for lavatory and kitchen (if
applicable) purposes only, at the points of supply generally provided in the
Building.
5.1.5    Janitorial Services. Landlord shall provide janitorial services to the
occupied portion of the Premises in accordance with Exhibit G attached hereto
and incorporated herein by this reference.
5.1.6    Common Areas. Landlord shall perform routine maintenance and repair in
the Common Areas.
5.1.7    Bulbs and Ballasts. As necessary, Landlord shall provide bulbs and
ballasts for fixtures that are standard for the Building in all public areas,
toilet and restrooms and stairwells. Landlord shall also replace bulbs and
ballasts for fixtures that are not standard for the Building (“Non-Building
Standard”), as long as Tenant purchases, stores and supplies Landlord with such
non-building items and pays Landlord’s standard charge therefor. All amounts due
under this Section for


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



21

--------------------------------------------------------------------------------





such Non-Building Standard bulbs and ballasts shall be paid to Landlord within
thirty (30) days after receipt of an invoice therefor.
5.1.8    Maintenance and repair of (i) the restrooms, toilets and drinking
fountains, as provided by Landlord as part of Base Building, available on each
floor or partial floor of the Building occupied by Tenant, (ii) all Base
Building plumbing, mechanical, electrical and HVAC systems, and (iii) ceiling
tiles and the built-in light and plumbing fixtures that are part of Base
Building and are in or serving the Premises (including lighting fixture bulb
replacement in all Common Areas).
SECTION 5.2    SERVICE INTERRUPTION. Landlord shall not be liable for and Tenant
shall not be entitled to any abatement or reduction of Rent by reason of
interruption of any of the services required to be provided by Landlord under
this Article 5, nor shall any such interruption be construed as an eviction
(constructive or actual) of Tenant or as a breach of the implied warranty of
suitability, or relieve Tenant from the obligation to perform any covenant or
agreement herein and in no event shall Landlord be liable for damage to persons
or property (including, without limitation, business interruption), or be in
default hereunder , as a result of any such interruption or results or effects
thereof. Notwithstanding anything to the contrary in this Lease, if (a) any
portion of the Premises becomes untenantable for occupancy because of any
interruption of the services required under subsections 5.1.1 through 5.1.4
above; (b) such failure is not caused by Tenant or any of Tenant’s agents,
employees or contractors, and (c) the Premises remain untenantable and Tenant
cannot conduct business because of such failure for any period (other than a
reconstruction period conducted pursuant to Section 7.1 or Article 8 below)
exceeding five (5) consecutive business days after written notice by Tenant to
Landlord, then Tenant shall be entitled to a fair partial abatement of Basic
Monthly Rent, Additional Rent, and all parking costs and fees for any such
portion of the Premises from the expiration of such five (5) business day period
until such portion of the Premises is again tenantable.
SECTION 5.3    ELECTRONIC EQUIPMENT.
(a)Tenant may, in a manner consistent with the provisions and requirements of
this Lease, install, maintain, replace, remove or use any communications or
computer or other electronic service wires, cables and related devices
(collectively, the “Lines”) at the Building in or serving the Premises,
provided: (i) Tenant shall obtain Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, (ii) if
Tenant at any time uses any equipment that may create an electromagnetic field
exceeding the normal insulation ratings of ordinary twisted pair riser cable or
may cause radiation higher than normal background radiation such as to
constitute a problem to health or safety of the Project tenants, the Lines
therefor (including riser cables) shall be appropriately insulated to prevent
such excessive electromagnetic fields or radiation, and (iii) Tenant shall pay
all costs and expenses in connection therewith. Landlord reserves the right to
require that Tenant remove any Lines that are installed in violation of these
provisions, and the right to install new Lines and/or to adopt and/or modify
reasonable uniform rules and regulations with respect to Lines from
time-to-time. Tenant shall not grant to any third party a security interest or
lien in or on the Lines, and any such security interest or lien granted without
Landlord’s written consent shall be null and void.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



22

--------------------------------------------------------------------------------





(b)As used herein “Electronic Services Provider” means a business that provides
telephone, telegraph, telex, video, electronic, wifi and/or other
telecommunications or other services which permit Tenant to receive or transmit
information by the use of electronics and which require the use of wires,
cables, antennas or similar devices in or on the Premises and/or the Building.
The services of Electronic Services Providers are sometimes referred to herein
as “Electronic Services.” Landlord shall have no obligation (i) to install any
Electronic Services equipment or facilities; (ii) to make available to Tenant
the services of any particular Electronic Services Provider; (iii) to allow any
particular Electronic Services Provider access to the Building; or (iv) to
continue to grant access to an Electronic Services Provider once such provider
has been given access to the Building.
(c)Tenant acknowledges and agrees that all Electronic Services desired by Tenant
shall be ordered and utilized at the sole expense of Tenant. Unless Landlord
otherwise requests or consents in writing, all of Tenant’s Electronic Services
equipment shall be and remain solely in the Premises in accordance with rules
and regulations adopted by Landlord from time to time. Unless otherwise
specifically agreed to in writing, Landlord shall have no responsibility for the
maintenance or operation of Tenant’s Electronic Services equipment, including
Lines, nor for any Lines or other infrastructure to which Tenant’s Electronic
Services equipment may be connected. Tenant agrees that, to the extent any
Electronic Services are interrupted, curtailed or discontinued, Landlord shall
have no obligation or liability with respect thereto and it shall be the sole
obligation of Tenant at its own expense to obtain substitute service.
(d)Landlord shall have the right, upon reasonable prior notice to Tenant, to
interrupt Electronic Services facilities in the event of emergency or as
reasonably necessary in connection with maintenance, repairs or construction at
the Building or on account of violation by the Electronic Services Provider or
owner of the Electronic Services equipment of any obligation to Landlord,
provided that Landlord shall take commercially reasonable steps to minimize any
such interference. Landlord will provide Tenant with reasonable prior notice of
any such interruption or disabling, except in the event of an emergency, in
which case Landlord will provide Tenant as much advance notice as reasonably
possible. Landlord will exercise commercially reasonable efforts to perform any
scheduled interruptions outside of Normal Business Hours.
(e)Any and all Electronic Services equipment installed in the Premises or
elsewhere in the Building by or on behalf of Tenant, except for Lines, or other
facilities for Electronic Services reception or transmittal, shall be removed at
expiration or earlier termination of this Lease, by Tenant at its sole cost or,
at Landlord’s election, by Landlord at Tenant’s sole cost, with the cost thereof
to be paid as Additional Rent. Landlord shall have the right, however, upon
written notice to Tenant to require Tenant to abandon and leave in place,
without additional payment to Tenant or credit against Rent, any and all
Electronic Services equipment, Lines and related infrastructure, or selected
components thereof, whether located in the Tenant’s Premises or elsewhere in the
Building. Notwithstanding anything to the contrary contained herein, Tenant
shall be required to bundle and label any Electronic Services equipment, Lines
or related infrastructure that Tenant is permitted or requested to leave in the
Premises or elsewhere in the Building.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



23

--------------------------------------------------------------------------------





(f)In the event that Tenant wishes at any time to utilize the services of an
Electronic Services Provider whose equipment is not then servicing the Building,
no such Electronic Services Provider shall be permitted to install its Lines or
other equipment within the Building without first securing the prior written
approval of Landlord which shall not be unreasonably withheld, or without
entering into a written license agreement between Landlord and the Electronic
Services Provider, the form and content of which is reasonably satisfactory to
Landlord. Notwithstanding any provision of the proceeding paragraphs to the
contrary, the refusal of Landlord to grant its approval to any prospective
Electronic Services Provider shall not be deemed a default or breach by Landlord
of its obligation under this Lease, provided that Landlord shall not have acted
arbitrarily or in bad faith in withholding its consent.
(g)Tenant shall not utilize any wireless Electronic Services equipment (other
than usual and customary mobile telephones, customary wi-fi technology and
wire-based telephone and internet technology), without Landlord’s prior written
consent. Such consent shall not be unreasonably conditioned or withheld, except
reasonable conditions may be imposed so as to protect Landlord’s financial
interests and the interests (including efficient function and aesthetics) of the
Building.

ARTICLE 6
MAINTENANCE, REPAIRS, ALTERATIONS AND IMPROVEMENTS


SECTION 6.1    LANDLORD’S OBLIGATION TO MAINTAIN AND REPAIR.
(a)Landlord shall repair, replace and maintain in good condition and repair the
foundation, floor and ceiling slabs, roof, curtain wall, exterior glass and
mullions, columns, beams, shafts (including elevator shafts) (the cost and
expense incurred by Landlord for such repair and replacement of the foundation,
floor and ceiling, slabs, roof, curtain wall and exterior glass shall not be
included in Operating Expenses), all Common Areas, Service Corridors, Service
Areas, and the Parking Garage (collectively the “Building Structure”; all as
defined in Section 15.5) and core Building mechanical, electrical, life safety,
plumbing, sprinkler systems and core HVAC systems (collectively, the “Building
Systems”) in first class condition and repair and shall operate the Building as
a class A office building similar to other class A office buildings in the
Nashville Central Business District and Midtown submarkets. Notwithstanding
anything in this Lease to the contrary, Tenant shall be neither required nor
permitted to make any repair to, modification of, or addition to the Building
Structure and/or the Building Systems except to the extent required (and after
prior written approval by Landlord using contractors approved in writing by
Landlord) because of Tenant’s use of all or a portion of the Premises for other
than normal and customary business office operations. Except for the elements of
the Building described herein, Landlord shall not be required to maintain or
repair any portion of the Premises.
(b)Landlord warrants that the Building, including all parking facilities,
walkways, entrances and other public spaces, elevators and stairwells and other
pathways for ingress and egress that might be used by customers, clients or
invitees of Tenant and the general


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



24

--------------------------------------------------------------------------------





public, will be built to conform with the current requirements of the Americans
With Disabilities Act of 1990 (the “ADA”) and all regulations issued under the
authorization of the ADA that are applicable to the Building.
(c)Tenant will be responsible for the Premises (excluding the items for which
Landlord is responsible under subsection (a), above) complying with the ADA.
SECTION 6.2    TENANT’S OBLIGATION TO MAINTAIN AND REPAIR.
6.2.1    Tenant’s Obligation. Subject to Section 6.1 above and Landlord’s
Warranty, Tenant shall, at Tenant’s sole cost and expense, (i) maintain and keep
the Premises (including, but not limited to, all fixtures, walls, ceilings,
floors, doors, windows [except replacement of exterior plate glass], appliances,
supplemental HVAC units, data and phone cables, satellite dishes, antennas and
any and all other equipment which is a part of or serves the Premises) in good
repair and condition, ordinary wear and tear excepted, and (ii) repair or
replace any damage or injury done to the Building or any other part of the
Property caused by Tenant, Tenant’s agents, employees, licensees, invitees or
visitors. All repairs and replacements performed by or on behalf of Tenant shall
be performed diligently, in a good and workmanlike manner and in accordance with
applicable Legal Requirements. For the avoidance of doubt, any replacements or
repairs undertaken in connection with any warranty provided to Landlord by its
general contractor or any subcontractor, to the extent that such warranty work
covers the scope of Tenant’s repair and maintenance obligations, shall be
performed under such warranty in satisfaction of Tenant’s obligations.
6.2.2    Rights of Landlord. In the event Tenant fails, in the reasonable
judgment of Landlord, to maintain and repair the Premises in good order,
condition and repair, Landlord shall have the right to perform such maintenance,
repairs and replacements, and Tenant shall pay Landlord, as additional Rent, the
cost thereof plus a management fee of ten percent (10%) of such cost.
SECTION 6.3    IMPROVEMENTS AND ALTERATIONS.
6.3.1    Landlord’s Construction Obligations. Landlord’s only construction
obligation under this Lease is construction of Base Building as set forth in
Exhibit D attached hereto, which Landlord has completed.
6.3.2    Alteration of Building. Landlord shall have the right to repair,
change, redecorate, alter, improve, modify, renovate, enclose or make additions
to any part of the Property (including, without limitation, structural elements
and load bearing elements within the Premises and to enclose and/or change the
arrangement and/or location of driveways or parking areas or landscaping or
other Common Areas of the Property), all without being held guilty of an actual
or constructive eviction of Tenant or breach of the implied warranty of
suitability and so long as Tenant’s access to the Premises and rights and use of
occupancy and enjoyment of the Premises are not materially and adversely
affected or otherwise abridged, without an abatement of Rent (the “Reserved
Right”). When exercising the Reserved Right, Landlord will interfere with
Tenant’s use and occupancy of the Premises as little as is reasonably possible.
6.3.3    Alterations and Installations by Tenant.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



25

--------------------------------------------------------------------------------





(a)    If the entrance to the Premises is visible from the elevator lobby on any
floor, building standard glass doors must be used for such entrance. Further, to
the extent any signs, numerals, letters, graphics, tenant improvements,
furniture, equipment, artwork, decorations or other personal property is visible
from the exterior of the Premises, the same shall require the prior written
consent of Landlord, in its sole discretion. Landlord shall use reasonable
efforts to respond to requests for approval of the foregoing items within five
(5) business days following receipt of all information reasonably required by
Landlord to review the same.
(b)    Tenant shall not, without the prior written consent of Landlord, not to
be unreasonably withheld or conditioned except as provided in subsection (a)
above, make any alterations to, or install any equipment or machinery of any
kind (other than office equipment and unattached personal property) in the
Premises (all such alterations are herein collectively referred to as
“Installations”). Notwithstanding the foregoing, Tenant shall not be required to
obtain Landlord’s consent for repainting, re-carpeting, or other Installations
that are cosmetic in nature totaling less than $25,000 in any single instance or
series of related alterations performed within a six (6) month period (provided
that Tenant shall not perform any Installations to the Premises in stages as a
means to subvert this provision), in each case provided that (i) the
Installation does not require the issuance of any building permit or other
governmental approval, or involve any core drilling or the configuration or
location of any exterior or interior walls of the Building; (ii) such
Installation will not affect (A) any structural component of the Building or any
Building system, (B) the provision of services to other tenants, or (C) the
appearance of the Common Areas or the exterior of the Building; and (c) the same
does not require Landlord’s consent under subsection a(a), above. If Landlord
fails to notify Tenant whether it approves or disapproves any plans or
specifications provided by Tenant to Landlord for Landlord's approval for any
alteration, physical improvement or additional improvement to be performed under
this Section 6.3.3(b), within ten (10) business days after Tenant provides such
plans to Landlord, Tenant may send Landlord an additional written notice stating
in all capitalized letters that IN THE EVENT LANDLORD FAILS TO RESPOND TO TENANT
WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THIS WRITTEN NOTICE FROM TENANT THEN
TENANT’S PLANS SUBMITTED HEREBY SHALL BE DEEMED APPROVED AND LANDLORD'S CONSENT
DEEMED GIVEN. If Landlord fails to respond within such five (5) business day
period then Landlord’s consent and approval to the plans in question shall be
deemed granted.
(c)    All work performed by Tenant or its contractor relating to the
Installations shall be performed diligently and in a good and workmanlike manner
and shall conform to applicable Legal Requirements and all rules for performing
work in the Building. Prior to the commencement of any Installations, regardless
of whether Landlord’s consent is required therefor, Tenant must provide Landlord
with (a) proof of insurance of Tenant’s general contractor in form and substance
satisfactory to Landlord and naming Landlord as an additional insured, (b) a
copy of the executed construction contract between Tenant and its general
contractor (if any); and (c) an accurate set of plans in CAD prior to commencing
any Installations to the extent of preparation of construction drawings. Upon
completion of the Installations, Tenant shall deliver to Landlord “as built”
plans in a format acceptable to Landlord.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



26

--------------------------------------------------------------------------------





(d)    All Installations that constitute improvements constructed within the
Premises shall be surrendered with the Premises at the expiration or earlier
termination of this Lease, unless prior to construction of the Installations and
as a condition of Landlord’s approval thereof, Landlord requires in writing that
Tenant remove “non-typical” Installations. Landlord will be responsible for
identifying which Installations are non-typical at the time it reviews and
approves Tenant’s space plans. By way of example only, private internal
stairwells and raised-floor areas will be considered “non-typical”.
(e)    TENANT SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS LANDLORD FROM AND
AGAINST ANY AND ALL COSTS, EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES),
DEMANDS, CLAIMS, CAUSES OF ACTION AND LIENS ARISING FROM OR IN CONNECTION WITH
ANY INSTALLATIONS PERFORMED BY OR ON BEHALF OF TENANT BY TENANT’S CONTRACTORS.
Landlord will have the right to periodically inspect the work on the Premises
and may require changes in the method or quality of the work if necessary to
cause the work to comply with the requirements of this Lease.
(f)    In the event Tenant performs any Installation after the Commencement
Date, Landlord may engage a reputable consultant to conduct a Consumption Survey
or install one or more Submeters to measure electrical usage within the Premises
or a particular floor of the Premises. If the Consumption Survey or Submeters
reflect Excess Electrical Consumption (as defined in Section5.1.3(a)), then
Tenant shall pay as additional Rent, the costs of the Consumption Survey, the
Submeters and the Excess Electrical Cost, all as provided in subsection
5.1.3(b).

ARTICLE 7
INSURANCE AND CASUALTY


SECTION 7.1    TOTAL OR PARTIAL DESTRUCTION OF THE BUILDING, THE PARKING
FACILITIES OR THE PREMISES.


7.1.1.Total Destruction. If the Building or the Parking Facilities should be
totally destroyed by fire or other casualty or if either the Building, the
Parking Facilities (or any portion thereof) or the Premises should be so damaged
that rebuilding or repairs cannot be completed, in Landlord’s reasonable
opinion, within one hundred eighty (180) days after commencement of repairs to
the Building, the Parking Facilities or the Premises, as applicable, Landlord
shall within thirty (30) days of the casualty provide written notice of its
opinion to Tenant, and either Landlord or Tenant may, at its option, terminate
this Lease, in which event Basic Annual Rent and Additional Rent shall be abated
during the unexpired portion of this Lease effective as of the date of such
damage. Landlord shall exercise the termination right pursuant to the preceding
sentence, if at all, by delivering written notice of termination to Tenant
within ten (10) days after determining that the repairs cannot be completed
within one hundred eighty (180) days. Tenant shall exercise its termination
right pursuant to this Section 7.1.1, if at all, by delivering written notice of
termination to Landlord within ten (10) days after being advised by Landlord
that the repairs cannot be completed within one hundred eighty (180) days or
that the Premises will be unfit for


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



27

--------------------------------------------------------------------------------





occupancy or inaccessible by reasonable means for at least one hundred eighty
(180) days after commencement of repairs to the Building.
7.1.2.Partial Destruction; Failure to Terminate. If the Building or the Parking
Facilities and/or the Premises should be partially destroyed by fire or other
casualty or if the Building or the Parking Facilities and/or the Premises is
completely destroyed and neither Landlord nor Tenant elects to terminate this
Lease pursuant to Section 7.1.1, then Landlord shall promptly commence (and
thereafter pursue with reasonable diligence) the plans and specifications for
the repair of the Building, the Parking Facilities and/or the Premises
(excluding the Tenant Improvements except as provided below) and thereafter
diligently pursue repairing the Building, the Parking Facilities and/or the
Premises to substantially the same condition (including restoration and repair
of Landlord’s Work and Base Building) which existed immediately prior to the
occurrence of the casualty (excluding the Tenant Improvements except as provided
below). To the extent insurance proceeds are available for the Tenant
Improvements required to be insured by Tenant under subsection 7.2.1(b) below,
Landlord shall have the obligation to repair such items to the extent the
proceeds of such insurance are disbursed to Landlord for such repair.
Notwithstanding anything to the contrary contained in this section, if at the
time of any damage to the Premises or to the Project which materially affects
Tenant’s access to or use of the Premises and requires more than thirty (30)
days to repair, less than one (1) year remains in the Term, then Landlord or
Tenant shall each have the right to terminate this Lease upon notice within
thirty (30) days following the casualty.
7.1.3.Limitation on Landlord’s Obligations; Abatement of Rent. In no event shall
Landlord be required to rebuild, repair or replace any part of the furniture,
equipment, fixtures, inventory, supplies or any other personal property or any
other improvements (except to the extent set forth in Section 7.12 above), which
may have been placed by Tenant within the Building, the Parking Facilities or
the Premises. Landlord shall allow Tenant a fair diminution of Basic Annual Rent
and Additional Rent during the time the Premises are unfit for occupancy;
provided, however, if the casualty in question was caused by Tenant, its agents,
employees, licensees or invitees, Basic Annual Rent and Additional Rent shall be
abated only to the extent Landlord is compensated for such Basic Annual Rent and
Additional Rent by loss of rents insurance, if any. Notwithstanding anything
contained in this Lease to the contrary, in no event will Landlord be required
to spend more in connection with any casualty than the insurance proceeds
received by Landlord with respect to such casualty; provided that if Landlord
does not complete repair as provided in Section 7.1.1 and the same materially
impairs Tenant’s use of the Premises, the Building or the Parking Garage, Tenant
shall have the right to terminate this Lease.
7.1.4.Termination Resulting from Mortgagee’s Use of Proceeds. Notwithstanding
Landlord’s restoration obligation, in the event any mortgagee under a deed of
trust or mortgage on the Building and the Parking Facilities should require that
the insurance proceeds be used to retire or reduce the mortgage debt or if the
insurance company issuing Landlord’s fire and casualty insurance policy fails or
refuses to pay Landlord the proceeds under such policy, Landlord shall have no
obligation to rebuild and this Lease shall terminate upon notice by Landlord to
Tenant.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



28

--------------------------------------------------------------------------------





7.1.5.Insurance Proceeds. Any insurance which may be carried by Landlord or
Tenant against loss or damage to the Building, the Parking Facilities or the
Premises shall be for the sole benefit of the party carrying such insurance and
under its sole control.
SECTION 7.2    TENANT’S INSURANCE.


7.2.1    Types of Coverage. From and after the Date of Lease, Tenant shall
carry, at its expense, the insurance set forth in this subsection.
(a)    Commercial General Liability Insurance. Commercial General Liability
Insurance covering the Premises and Tenant’s use thereof against claims for
personal or bodily injury or death or property damage occurring upon, in or
about the Premises (including contractual indemnity and liability coverage),
such insurance to provide coverage of not less than $2,000,000 per occurrence
and $2,000,000 annual aggregate, with a deductible reasonably acceptable to
Landlord. All insurance coverage required under this subsection (a) shall extend
to any liability of Tenant arising out of the indemnities provided for in this
Lease to the extent such indemnity would be covered by commercial general
liability insurance.
(b)    Property Insurance. Causes of Loss – Special Form (or its equivalent)
property insurance (including coverage against fire, wind, tornado, vandalism,
malicious mischief, water damage and sprinkler leakage) covering all
Tenant-owned fixtures, Tenant improvements, equipment and leasehold
improvements, and other personal property located in the Premises and endorsed
to provide one hundred percent (100%) replacement cost coverage. Such policy
shall be written in the name of Tenant. The property insurance may, with the
consent of Landlord, provide for a reasonable deductible.
(c)    Workers Compensation’ and Employer’s Liability Insurance. Worker’s
compensation and employer’s liability insurance with minimum statutory limits as
required by law, but in no case less than $1,000,000 per accident, disease and
aggregate.
(d)    Hired and Non-Owned Auto Liability Insurance. Hired and Non-Owned Auto
Liability Insurance (if applicable) covering automobiles owned, hired or used by
Tenant in carrying on its business with limits not less than $1,000,000 combined
single limit for each accident.
(e)    Umbrella / Excess Liability Insurance.  Umbrella or excess liability
insurance with a limit not less than $5,000,000 per occurrence and $5,000,000
annual aggregate.
(h)    Business Interruption Insurance. Business income and extra expense
insurance meeting at least the following specifications: (i) coverage is to be
provided on all operations at the Premises; (ii) insurance is to be issued on an
ISO CP 00 30 10 12 Business Income (And Extra Expense) Coverage Form or its
equivalent; (iii) insurance is to be issued on an “agreed amount” basis; (iv)
coverage is to be equal to no less than twelve (12) months of income and ongoing
expenses; and (v) coverage is to be endorsed to cover losses arising from
interruption of utilities outside the Premises.
7.2.2    Other Requirements of Insurance. All such insurance shall be issued and
underwritten by companies with an AM Best rating of A-, VIII or better and shall
contain endorsements that


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



29

--------------------------------------------------------------------------------





(a) such insurance may not lapse with respect to Landlord or Property Manager or
be canceled or amended with respect to Landlord or Property Manager without the
insurance company giving Landlord and Property Manager at least thirty (30) days
prior written notice of such cancellation or amendment, (b) Tenant shall be
solely responsible for payment of premiums, (c) in the event of payment of any
loss covered by such policy, Landlord or Landlord’s designees shall be paid
first by the insurance company for Landlord’s loss, (d) all liability insurance,
except workers’ compensation insurance, maintained by Tenant pursuant to this
subsection shall name Landlord, Landlord’s managing agent, and any superior
mortgagee or superior lessee as additional insureds as their respective
interests may appear (and Tenant shall be the named insured), and all property
insurance shall permit the waiver or subrogation set forth in Section 7.4, and
(e) Tenant’s insurance is primary in the event of overlapping coverage that may
be carried by Landlord.
7.2.3    Proof of Insurance. Prior to the Date of Lease, Tenant shall deliver to
Landlord duly executed, original certificates of such insurance evidencing
in-force coverage. Further, Tenant shall endeavor to deliver to Landlord a duly
executed, original certificate of insurance evidencing the renewal of each
insurance policy required to be maintained by Tenant hereunder at least
fifteen (15) days prior to the expiration of the policy in question but in all
events promptly after renewal of the policy.
7.2.4    Landlord Remedies. If at any time, after ten (10) business days’ notice
and opportunity to cure, Tenant neglects or fails to provide or maintain
insurance or to deliver a certificate of insurance in accordance with this
Section 7.2, Landlord may effect such insurance as agent for Tenant, by taking
out policies in companies selected by Landlord, and the actual amount of the
premiums paid for such insurance shall be paid by Tenant to Landlord on demand,
as Additional Rent. Landlord, in addition to Landlord’s other rights and
remedies, shall be entitled to recover as damages for any breach of this Section
7.2 the amount of any loss, liability, damage, claim, costs, and expenses
suffered or incurred by Landlord. Any amount so advanced shall bear interest at
the rate set forth in Section 2.4 above.
SECTION 7.3    LANDLORD’S INSURANCE.
7.3.1    Types of Coverage. From and after the Date of Lease, Landlord shall
carry the insurance set forth in this subsection:
(a)    Commercial General Liability Insurance. Landlord will carry Commercial
General Liability policy or policies covering the Building against claims for
personal or bodily injury, or death, or property damage resulting from the
negligence of Landlord or Property Manager or their agents, occurring upon, in
or about the Building to afford protection to the limit of not less than
$2,000,000 annual aggregate. All insurance coverage required under this
subsection (a) shall extend to any liability of Landlord arising out of the
indemnities provided for in this Lease to the extent such indemnity would be
covered by the contractual liability coverage provided under Landlord’s
commercial general liability insurance.
(b)    Property Insurance. From and after the Date of Lease, Landlord will carry
a policy or policies of Causes of Loss - Special Form (or its equivalent)
property insurance covering the Building


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



30

--------------------------------------------------------------------------------





(excluding property required to be insured by Tenant) with any such deductibles
as Landlord may from time to time determine.
7.3.2    Other Requirements of Insurance. Any insurance provided for in this
Section 7.3 may be affected by self-insurance or by a policy or policies of
blanket insurance covering additional items or locations or assureds, provided
that the requirements of this Section 7.3 are otherwise satisfied. Tenant shall
have no rights in any policy or policies maintained by Landlord.
SECTION 7.4    WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives any
rights it may have against the other (including, but not limited to, a direct
action for damages) on account of any loss or damage occasioned to Landlord or
Tenant, as the case may be (even if such loss or damage is caused by the fault,
negligence or other tortious conduct, acts or omissions of the released party or
the released party’s directors, employees, agents or invitees or if the released
party or the released party’s directors, employees, agents or invitees would
otherwise be liable under strict liability), to their respective property, the
Premises, its contents or to any other portion of the Building or the Property
arising from any risk (without regard to the amount of coverage) covered
(excluding deductibles) by the property insurance carried or required to be
carried by Tenant and Landlord, respectively, under subsection 7.2.1 and
subsection 7.3.1 above or any other property insurance carried by Landlord or
Tenant. The foregoing waiver shall be effective even if either or both parties
fail to carry the insurance required by subsection 7.2.1 and subsection 7.3.1
above. Without limiting the foregoing waivers and to the extent permitted by
applicable law, each of the parties hereto, on behalf of their respective
insurance companies insuring the property of such party against loss, waive any
right of subrogation that such party or Property Manager or its respective
insurers may have against the other party or its respective officers, directors,
employees, agents or invitees and all rights of their respective insurance
companies based upon an assignment from its insured. Each party to this Lease
agrees immediately to give to each such insurance company written notification
of the terms of the mutual waivers contained in this Section if required to
effectuate such waivers and to have its insurance policies properly endorsed, if
necessary, to prevent the invalidation of insurance coverage by reason of such
waivers.


Section 7.5    TENANT’S GENERAL INDEMNITY. Tenant shall defend, indemnify, and
hold harmless Landlord, Property Manager, and their respective officers,
directors, employees, and agents from and against all claims, demands, actions,
damages, loss, liabilities, judgments, costs, and expenses, including without
limitation, attorneys’ fees and court costs (each, a “Landlord Claim”) which are
suffered by, recovered from, or asserted against Landlord or Property Manager
and arise from or in connection with (i) the use or occupancy of the Premises,
(ii) any accident, injury, or damage occurring in or at the Premises, (iii) any
accident, injury, or damage occurring in or at the Property to the extent caused
by the negligence or willful misconduct of Tenant or its employees, agents,
contractors, customers, subtenants, sub-subtenants, invitees, or licensees, or
(iv) any breach by Tenant of any representation or covenant in this Lease,
including without limitation, Tenant’s failure to comply with all applicable
Legal Requirements; provided, however, such indemnification shall not include
any Landlord claim waived by Landlord under Section 7.4 above, or any Landlord
claim to the extent caused by the sole negligence or willful misconduct of
Landlord or Property Manager.


SECTION 7.6    LANDLORD’S GENERAL INDEMNITY. Landlord will defend, indemnify and
hold harmless Tenant and its officers, directors, employees and agents from and
against all claims, demands, actions, damages, loss, liabilities, judgments,
costs and expenses, including without limitation, attorney’s


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



31

--------------------------------------------------------------------------------





fees and court costs (each, a “Tenant Claim”) which are suffered by, recovered
from or asserted against Tenant and arise from or in connection with (i) any
accident, injury or damage occurring in or at the Property (other than in the
Premises), or (ii) any breach by Landlord of any representation or covenant in
this Lease. Landlord’s indemnity and hold harmless obligations shall apply even
in the event of the fault or negligence of the parties indemnified and held
harmless hereunder to the fullest extent permitted by law, but in no event shall
they apply to liability caused by the willful misconduct or sole negligence of
the parties indemnified or held harmless. Further, such indemnification shall
not include any Tenant Claim waived by Tenant under Section 7.4.



ARTICLE 8
CONDEMNATION


If the Property or any portion thereof that, in Landlord’s or Tenant’s
reasonable opinion, is necessary to the continued efficient and/or economically
feasible use of the Property or the Premises shall be taken or condemned for
public purposes, or sold to a condemning authority in lieu thereof, then either
party may, at its option, terminate this Lease on the effective date of such
taking by delivering written notice thereof to the other party on or before ten
(10) days after the effective date of the taking, condemnation or sale in lieu
thereof. If neither Landlord nor Tenant elects to exercise such termination
right, then this Lease shall continue in full force and effect, provided that if
the taking, condemnation or sale includes any portion of the Premises, the Basic
Annual Rent and Additional Rent shall be equitably redetermined on the basis of
the remaining square feet of Premises Rentable Area taking into consideration
the practical utility thereof. Landlord, at Landlord’s sole option and expense,
shall restore and reconstruct the Building to substantially its former condition
to an integrated, architectural whole, to the extent that the same may be
reasonably feasible, but such work shall not be required to exceed the scope of
the work done by Landlord in originally constructing the Building. Landlord
shall receive the entire award (which shall include sales proceeds) payable as a
result of a condemnation, taking or sale in lieu thereof. Tenant shall, however,
have the right to recover from such authority through a separate award which
does not reduce Landlord’s award, any compensation as may be awarded to Tenant
on account of moving and relocation expenses and depreciation and removal of
Tenant’s physical property.

ARTICLE 9
LIENS


Tenant shall keep the Premises and the Property free from all liens arising out
of any work performed, materials furnished or obligations incurred by or for
Tenant. Landlord and Tenant acknowledge and agree that their relationship is and
shall be solely that of “landlord-tenant” (thereby excluding a relationship of
“owner-contractor,” “owner-agent” or other similar relationships) and that
Tenant is not authorized to act as Landlord’s common law agent or construction
agent in connection with any work performed on the Property. Accordingly, all
materialmen, contractors, artisans, mechanics, laborers and any other persons
now or hereafter contracting with Tenant for the furnishing of any labor,
services, materials, supplies or equipment with respect to any portion of the
Property, at any time from the date hereof until the end of the Term, are hereby
charged with notice that they look exclusively to Tenant to obtain payment for
same. Nothing herein shall be deemed a consent by Landlord to any liens being
placed upon any portion of the Property or Landlord’s interest therein due to
any work performed by or for Tenant or deemed to give any contractor or
subcontractor or materialman any right or interest in any funds held by Landlord
to reimburse Tenant for any portion of the cost of such work. Tenant shall
defend


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



32

--------------------------------------------------------------------------------





indemnify and hold harmless Landlord from and against any and all claims, causes
of action, damages and expenses (including reasonable attorneys’ fees) arising
from or in connection with any such liens. If Tenant shall not, within ten (10)
business days following notification to Tenant of the imposition of any such
lien, cause the same to be released of record by payment or the posting of a
bond in amount, form and substance acceptable to Landlord, Landlord shall have,
in addition to all other remedies provided herein and by law, the right but not
the obligation, to cause the same to be released by such means as it shall deem
proper, including payment of or defense against the claim giving rise to such
lien. All amounts paid or incurred by Landlord in connection therewith shall be
paid by Tenant to Landlord on demand and shall bear interest from the date of
demand until paid at the rate set forth in Section 2.4 above.

ARTICLE 10
TAXES ON TENANT’S PROPERTY


Tenant shall be liable for and shall pay, prior to their becoming delinquent,
any and all taxes and assessments levied against any personal property or trade
or other fixtures placed by Tenant in or about the Premises.

ARTICLE 11
SUBLETTING AND ASSIGNING


SECTION 11.1        SUBLEASE AND ASSIGNMENT. Except as otherwise permitted
herein and by Section 11.2 and Section 11.3 below, Tenant shall not assign this
Lease, or allow it to be assigned, in whole or in part, by operation of law or
otherwise (it being agreed that for purposes of this Lease, assignment shall
include, without limitation, the transfer of a majority interest of stock,
partnership or other forms of ownership interests, merger or dissolution) or
mortgage or pledge the same, or sublet the Premises or any part thereof or
permit the Premises to be occupied by any individual or business entity, or any
combination thereof, other than Tenant, without the prior written consent of
Landlord, which shall not be unreasonably withheld, delayed or conditioned. Any
attempt to consummate any of the foregoing without Landlord’s consent shall be
of no force or effect. Notwithstanding any subletting or assignment by Tenant
hereunder or any provision herein to the contrary, Tenant shall remain fully
liable for the performance of all the covenants, agreements, terms, provisions
and conditions contained in this Lease on the part of Tenant to be performed. No
assignee or subtenant of the Premises or any portion thereof may assign or
sublet the Premises or any portion thereof. Any assignment made by Tenant shall
contain a covenant of assumption by the assignee running to Landlord. All
reasonable legal fees and expenses incurred by Landlord in connection with any
assignment or sublease proposed by Tenant will be paid by Tenant within thirty
(30) days of receipt of an invoice from Landlord.
Notwithstanding the foregoing, Tenant shall have the right at any time during
the Term of this Lease, without Landlord’s consent but with prior written notice
to Landlord and reimbursement of Landlord for all reasonable out of pocket
expenses related to review and negotiation of any documentation required by an
Affiliate (as hereinafter defined) or its lender, to sublet the Premises, or any
portion thereof, to any Affiliate or to assign Tenant’s interest in this Lease
to any Affiliate, provided that any sublease or assignment is not a subterfuge
by Tenant to avoid its obligations hereunder or the restrictions on transfers
under this Article 11 and such Affiliate has a net worth reasonably sufficient
to satisfy the obligations hereunder (or the sublease, as applicable) that it is
assuming. The term “Affiliate”


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



33

--------------------------------------------------------------------------------





shall mean an entity that is either (i) a surviving corporation in the event of
a merger or consolidation by Tenant (it being agreed that Tenant may engage in
any such merger or consolidation whether Tenant or the other entity is the
survivor) so long as such survivor owns the majority of the assets of Tenant,
(ii) Tenant’s parent corporation, a wholly-owned subsidiary of Tenant or an
entity controlled by or under common control with Tenant or (iii) any entity
which may acquire all or substantially all of the assets of Tenant. Prior to any
such sublease or assignment to an Affiliate, Tenant shall give Landlord notice
thereof, together with information reasonably acceptable to Landlord
substantiating that such subtenant or assignee is, in fact, an Affiliate as
herein provided. Notwithstanding any provisions to the contrary contained in
this Article 11, Tenant may not, through the use of any of its rights under this
Article 11, through two (2) or more transactions, at one time or over time,
whether by first assigning this Lease to an Affiliate and then merging the
Affiliate into another entity or selling the stock or other ownership interests
of such Affiliate or by other means, assign this Lease or any interest herein or
sublease the Premises or any portion thereof, in any manner otherwise prohibited
by this Article 11 or otherwise requiring consent of Landlord under this
Article 11.
If any Guarantor is acquired or merged with any entity or sells or transfers all
or substantially all of such Guarantor’s assets, then, within five (5) days
following the effective date of such transaction, Tenant shall cause the entity
with the greatest net worth in the ownership structure of the merged, surviving,
or acquiring entity (which may be a direct or indirect parent) to assume in
writing all of Guarantor’s obligations under its guaranty relating to this
Lease. Tenant’s failure to timely deliver such assumption to Landlord shall be
default (as defined in Section 13.1) hereunder.
SECTION 11.2        LANDLORD’S RIGHTS. If Tenant desires to sublease any portion
of the Premises or assign this Lease to a party which is not an Affiliate,
Tenant shall submit to Landlord (a) in writing, the name of the proposed
subtenant or assignee, the nature of the proposed subtenant’s or assignee’s
business and, in the event of a sublease, the portion of the Premises which
Tenant desires to sublease; (b) the proposed date that the subtenant or assignee
would begin paying rent (the “Transfer Date”); (c) a current balance sheet and
income statement for such proposed subtenant or assignee; (d) a copy of the
proposed form of sublease or assignment; (e) any proposed modifications to the
Premises, including a code compliant demising plan; and (f) such other
information as Landlord may reasonably request (collectively, the “Required
Information”). Landlord shall, within thirty (30) days after Landlord’s receipt
of the Required Information, deliver to Tenant a written notice (a “Landlord
Response”) in which Landlord (i) consents to the proposed sublease or
assignment, (ii) withholds its consent to the proposed sublease or assignment,
which consent shall not be unreasonably withheld so long as Tenant is not in
default hereunder and Landlord has received all Required Information; (iii)
terminates this Lease if Tenant is attempting to assign this Lease; or (iv) if
Tenant desires to sublease more than fifty percent (50%) of the Premises (except
to an Affiliate), terminates this Lease as to the proposed sublease space only.
Any failure by Landlord to deliver the Landlord Response within said 30-day
period shall be deemed to constitute the election of option (ii) above. As long
as no Event of Default has occurred and is continuing, Landlord’s consent to a
proposed assignment or sublease shall not be unreasonably withheld. Tenant
agrees that it is reasonable for Landlord to withhold its consent to a proposed
sublease or assignment based upon, among other factors, the following factors:
(i) the business reputation of the proposed subtenant or assignee, (ii) the
financial strength or creditworthiness of the proposed subtenant or assignee,
(iii) the operations and use of the proposed subtenant or assignee if not for
general office use, (iv) the proposed manager of the business operations of the
proposed subtenant or assignee, (v) whether Landlord has experienced prior
defaults with the proposed assignee or subtenant, (vi) whether the


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



34

--------------------------------------------------------------------------------





proposed assignee or subtenant is a governmental entity, (vii) the length of the
proposed sublease, and/or (viii) if the proposed subtenant or assignee is an
existing tenant in the Building or is a prospect that has received a proposal
from the Landlord in the prior six (6) months. In lieu of consenting to any such
proposed sublease or assignment (and without regard to whether Landlord’s action
is “reasonable” or “unreasonable”) Landlord shall have the right, within thirty
(30) days after Landlord’s receipt of the Required Information to (1) suspend
this Lease as to the space so affected as of the date and for the duration of
the proposed sublease or assignment, whereupon Tenant shall be relieved of all
obligations hereunder as to such space during such suspension, but after such
suspension, Tenant shall once again become liable hereunder as to the relevant
space or, (2) if the proposed assignment or sublease is for the remainder of the
Term of this Lease, terminate this Lease as to the space so affected as of the
Transfer Date, in which event Tenant shall be relieved of any and all further
obligations hereunder as to such space, or (3) propose reasonable modifications
to the terms of this Lease that Landlord deems reasonably necessary in light of
the proposed transfer (and which modifications shall automatically become
effective upon the closing of the subject transfer).


SECTION 11.3        LANDLORD’S RIGHTS RELATING TO ASSIGNEE OR SUBTENANT. If this
Lease or any part hereof is assigned or the Premises or any part thereof are
sublet, Landlord may at its option during the continuance of any Event of
Default, collect directly from such assignee or subtenant all rents becoming due
to Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord by Tenant hereunder. Tenant hereby authorizes and directs any
such assignee or subtenant to make such payment of rent directly to Landlord
upon receipt of notice from Landlord, and Tenant agrees that any such payments
made by an assignee or subtenant to Landlord shall, to the extent of the
payments so made, be a full and complete release and discharge of rent owed to
Tenant by such assignee or subtenant. No direct collection by Landlord from any
such assignee or subtenant shall be construed to constitute a novation or a
release of Tenant or any guarantor of Tenant from the further performance of its
obligations hereunder. In the event that, following an assignment or subletting,
this Lease or the rights and obligations of Tenant hereunder are terminated for
any reason, including without limitation in connection with default by or
bankruptcy of Tenant, Landlord may, at its option, consider this Lease to be
thereafter a direct lease to the assignee or subtenant of Tenant upon the terms
and conditions contained in this Lease. Tenant shall pay to Landlord fifty
percent (50%) of all rent, compensation, and other consideration in excess of
the Basic Annual Rent and Additional Rent that Tenant receives by reason of any
assignment, sublease, or other transfer (after deducting Tenant’s reasonable
actual out of pocket costs, including market brokerage commissions and tenant
improvements), regardless of whether such assignment, sublease, or other
transfer is consented to by Landlord or not. Tenant shall make each payment
required hereunder to Landlord within five (5) business days following the date
that such payment is received by Tenant.

ARTICLE 12
TRANSFERS BY LANDLORD, SUBORDINATION AND
TENANT’S ESTOPPEL CERTIFICATE


SECTION 12.1        SALE OF THE PROPERTY. In the event of any transfer of title
to the Property, the transferor shall automatically be relieved and freed of all
obligations of Landlord under this Lease accruing after such transfer, provided
that the transferee expressly assumes in writing all obligations of Landlord
hereunder accruing after the date of such transfer and further provided that if
a


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



35

--------------------------------------------------------------------------------





Security Deposit has been made by Tenant, Landlord shall not be released from
liability with respect thereto unless Landlord transfers the Security Deposit to
the transferee.
SECTION 12.2        SUBORDINATION, ATTORNMENT AND NOTICE. This Lease is subject
and subordinate (i) to each lease of all or any portion of the Property wherein
Landlord is the tenant and to the lien of each mortgage and deed of trust
encumbering all or any portion of the Property, regardless of whether such
lease, mortgage or deed of trust now exists or may hereafter be created, (ii) to
any and all advances (including interest thereon) to be made under each such
lease, mortgage or deed of trust and (iii) to all modifications, consolidations,
renewals, replacements and extensions of each such lease, mortgage or deed of
trust (collectively, “Mortgage”). The party having the benefit of a Mortgage or
Deed of Trust is referred to as a “Mortgagee.” This clause shall be
self-operative, but upon request from a Mortgagee, Tenant shall execute a
commercially reasonable subordination agreement in favor of the Mortgagee. In
lieu of having the Mortgage be superior to this Lease, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. If requested by
a successor-in-interest to all or a part of Landlord’s interest in this Lease,
Tenant shall, without charge, attorn to the successor-in-interest. However, in
the event of attornment after a foreclosure sale or deed in lieu of foreclosure,
no purchaser at such sale, grantee of such deed, or immediate transferee from
such purchaser or grantee shall be: (A) liable for any act, omission or default
of Landlord; (B) subject to any offsets or defenses that Tenant might have
against Landlord or subject to exercise of a right of termination by Tenant that
matures prior to the date Mortgagee takes title (other than a right of
termination previously arising under either Article 7 or 8); (C) liable for or
bound by any Basic Annual Rent or other Rent which Tenant might have paid for
more than the current month to Landlord; (D) liable for or obligated to cure any
defaults of Landlord that occurred prior to the time that Mortgagee succeeded to
the interest of Landlord hereunder ; (E) liable, bound or responsible for or
with respect to the retention, application and/or return to Tenant of any
security deposit paid to Landlord hereunder, whether or not still held by
Landlord, unless and until Mortgagee has actually received for its own account
the full amount of such security deposit or cleaning deposit, or (F) liable for
or bound by any agreement of Landlord with respect to the completion of any
improvements to the Property or Premises or for the payment or reimbursement to
Tenant of any contribution to the cost of the completion of any such
improvements; or (G) bound by any modification, amendment, surrender or
termination of this Lease without Mortgagee’s written consent (other than any
modification, amendment, surrender or termination that does not require
Mortgagee’s consent pursuant to the terms of the loan documents between Landlord
and Landlord’s Mortgagee). Notwithstanding the foregoing, Landlord shall, at or
prior to the Commencement Date, secure from Landlord’s present Mortgagee a
non-disturbance agreement in the form attached as Exhibit J. Further, any
subordination of this Lease to a future Mortgage shall be subject to Tenant’s
receipt of a non-disturbance agreement on such future Mortgagee’s standard form.
SECTION 12.3        TENANT’S ESTOPPEL CERTIFICATE. Tenant shall, upon the
request of Landlord or any Mortgagee of Landlord, without additional
consideration, deliver an estoppel certificate, consisting of reasonable
statements required by Landlord, any mortgagee or purchaser of any interest in
the Property, which statements may include but shall not be limited to the
following: this Lease is in full force and effect, with rental paid through the
date specified in the certificate; this Lease has not been modified or amended;
Tenant is not aware that Landlord is in default or that Landlord has failed to
fully perform all of Landlord’s obligations hereunder; and such other statements
as may reasonably be required by the requesting party. If Tenant is unable to
make any statements contained in the estoppel certificate because the same is
untrue, Tenant shall with specificity state the reason why such statement is
untrue.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



36

--------------------------------------------------------------------------------





Tenant’s failure to provide any estoppel certificate within ten (10) days after
the request of Landlord or any Mortgagee of Landlord, and the continuation of
such failure for a period of five (5) days after the delivery of a second
written notice to Tenant requesting same, shall constitute a default by Tenant
hereunder.

ARTICLE 13
DEFAULT


SECTION 13.1        DEFAULTS BY TENANT. The occurrence of any of the events
described in subsections 13.1.1 through 13.1.3 shall constitute an Event of
Default by Tenant under this Lease.
13.1.1    Failure to Pay Rent. Any failure by Tenant to make a payment of Rent
to Landlord within ten (10) days after receipt of notice of non-payment.
13.1.2    Failure to Perform Other Obligations. Any failure by Tenant to observe
and perform any provision of this Lease to be observed or performed by Tenant
where such failure continues for thirty (30) days after Landlord gives Tenant
written notice of such failure, provided that if such failure by its nature
cannot be cured within such thirty (30) day period, Tenant shall not be in
default hereunder so long as Tenant commences curative action within such thirty
(30) day period, diligently and continuously pursues the curative action and
fully cures the failure within a reasonable time after Landlord gives such
written notice to Tenant.
13.1.3    Bankruptcy, Insolvency, Etc. Tenant or any Guarantor (i) becomes or is
declared insolvent according to any law, (ii) makes a transfer in fraud of
creditors according to any applicable law, (iii) assigns or conveys all or a
substantial portion of its property for the benefit of creditors or (iv) files a
petition for relief, or is the subject of an order for relief, under the Federal
Bankruptcy Code or any other present or future federal or state insolvency,
bankruptcy or similar law (collectively, “Applicable Bankruptcy Law”) or a
receiver or trustee is appointed for Tenant or Guarantor or its property; the
interest of Tenant or Guarantor under this Lease is levied on under execution or
under other legal process; or any involuntary petition is filed against Tenant
or Guarantor under Applicable Bankruptcy Law; provided, however, no action
described in this subsection 13.1.3 shall constitute a default by Tenant if
Tenant or Guarantor shall vigorously contest the action by appropriate
proceedings and shall remove, vacate or terminate the action within sixty (60)
days after the date of its inception.
SECTION 13.2        REMEDIES OF LANDLORD.
13.2.1    Termination of Lease. Upon the occurrence of an Event of Default by
Tenant hereunder, Landlord may, without judicial process, terminate this Lease
by giving written notice thereof to Tenant and, repossess the Premises by
process of law. Landlord shall be entitled to recover all loss and damage
Landlord may suffer by reason of such termination, whether through inability to
relet the Premises on satisfactory terms or otherwise, including with
limitation, accrued Rent to the date of termination and Late Charges, plus (a)
interest thereon at the rate established under Section 2.4 above from the date
due through the date paid or date of any judgment or award by any court of
competent jurisdiction; (b) the unamortized cost of (i) the Construction
Allowance, (ii) brokers’ fees and commissions, (iii) attorneys’ fees, (iv)
moving allowances, (v) equipment allowances and (vi) any other costs incurred by
Landlord in connection with making


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



37

--------------------------------------------------------------------------------





or executing this Lease; (c) the cost of recovering the Premises (including
attorneys’ fees and costs of suit); (d) the costs of reletting the Premises
(including, without limitation, advertising costs, brokerage fees, leasing
commissions, reasonable attorneys’ fees and refurbishing costs and other costs
in readying the Premises for a new tenant); (e) the total Rent that Tenant would
have been required to pay for the remainder of the Term discounted to present
value at a per annum rate equal to the “Prime Rate” as published on the date
this Lease is terminated by The Wall Street Journal, Southwest Edition, in its
listing of “Money Rates”, minus the then present fair net rental value of the
Premises for such period taking into consideration the time required to relet
the Premises and the costs to relet the Premises (including broker commissions,
concessions and allowances, similarly discounted); and (f) any other sum of
money and damages owed by Tenant to Landlord.
13.2.2    Repossession and Re-Entry. Upon the occurrence of an Event of Default
by Tenant which remains uncured, Landlord may immediately terminate Tenant’s
right of possession of the Premises without terminating this Lease, and, subject
to any required judicial process, enter upon the Premises or any part thereof,
take absolute possession of the same, expel or remove Tenant and any other
person or entity who may be occupying the Premises and change the locks. If
Landlord terminates Tenant’s possession of the Premises under this
subsection 13.2.2, (i) Landlord shall have no obligation to tender to Tenant a
key for new locks installed in the Premises, (ii) Tenant shall have no further
right to possession of the Premises, and (iii) Landlord shall have the right to
relet the Premises or any part thereof on such terms as Landlord deems
advisable, subject to any obligation to mitigate damages imposed by applicable
law. Any rent received by Landlord from reletting the Premises or a part thereof
shall be applied first, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord (in such order as Landlord shall designate),
second, to the payment of any cost of such reletting, including, without
limitation, refurbishing costs, reasonable attorneys’ fees, advertising costs,
brokerage fees and leasing commissions and third, to the payment of Rent due and
unpaid hereunder (in such order as Landlord shall designate), and Tenant shall
satisfy and pay to Landlord any deficiency upon demand therefor. No such
re-entry or taking of possession of the Premises by Landlord shall be construed
as an election by Landlord to terminate this Lease unless a written notice of
such termination is also given to Tenant pursuant to subsection 13.2.1 above. If
Landlord relets the Premises, either before or after the termination of this
Lease, all such rentals received from such lease shall be and remain the
exclusive property of Landlord. Landlord may, without notice, remove and either
dispose of or store, at Tenant’s expense, any property belonging to Tenant that
remains in the Premises after Landlord has regained possession thereof. TENANT
KNOWINGLY AND VOLUNTARILY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LAWSUIT
BROUGHT BY LANDLORD TO RECOVER POSSESSION OF THE PREMISES FOLLOWING LANDLORD’S
TERMINATION OF THIS LEASE OR THE RIGHT OF TENANT TO POSSESSION OF THE PREMISES
PURSUANT TO THE TERMS OF THIS LEASE AND ON ANY CLAIM FOR DELINQUENT RENT WHICH
LANDLORD MAY JOIN IN ITS LAWSUIT TO RECOVER POSSESSION.
13.2.3    Cure of Default. Upon the occurrence of an Event of Default hereunder
by Tenant, Landlord may enter upon the Premises and do whatever Tenant is
obligated to do under the terms of this Lease and Tenant agrees to reimburse
Landlord on demand for any expenses which Landlord may incur in effecting
compliance with Tenant’s obligations under this Lease.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



38

--------------------------------------------------------------------------------





13.2.4    Continuing Obligations. No repossession of or re-entering upon the
Premises or any part thereof pursuant to subsection 13.2.2 or 13.2.3 above or
otherwise and no reletting of the Premises or any part thereof pursuant to
subsection 13.2.2 above shall relieve Tenant or any Guarantor of its liabilities
and obligations hereunder, all of which shall survive such repossession or
re-entering. In the event of any such repossession of or re-entering upon the
Premises or any part thereof by reason of the occurrence of a default, Tenant
will continue to pay to Landlord all Rent which is required to be paid by
Tenant, provided that all payments of Rent shall be applied by Landlord as a
credit against Tenant’s remaining and outstanding obligations under this Lease.
13.2.5    Cumulative Remedies. No right or remedy herein conferred upon or
reserved to Landlord is intended to be exclusive of any other right or remedy
set forth herein or otherwise available to Landlord at law or in equity and each
and every right and remedy shall be cumulative and in addition to any other
right or remedy given hereunder or now or hereafter existing at law or in
equity. In addition to the other remedies provided in this Lease and without
limiting the preceding sentence, Landlord shall be entitled, to the extent
permitted by applicable law, to injunctive relief in case of the violation, or
attempted or threatened violation, of any of the covenants, agreements,
conditions or provisions of this Lease, or to a decree compelling performance of
any of the covenants, agreements, conditions or provisions of this Lease.
13.2.6    Mitigation of Damages. In connection with Landlord’s pursuit of its
remedies following Tenant’s Event of Default, Landlord shall use good faith
efforts to attempt to mitigate its damages. For purposes of determining any
recovery of rent or damages by Landlord that depends upon what Landlord could
collect by using reasonable efforts to relet the Premises, whether the
determination is required under subsections 13.2.1 or 13.2.2 or otherwise, it is
understood and agreed that:
(a)Landlord may reasonably elect to lease other comparable, available space in
the Building, if any, before reletting the Premises.
(b)Landlord may reasonably decline to incur out-of-pocket costs to relet the
Premises, other than customary leasing commissions and legal fees for the
negotiation of a lease with a new tenant.
(c)Landlord may reasonably decline to relet the Premises at rental rates below
then prevailing market rental rates, because of the negative impact lower rental
rates would have on the value of the Building and because of the uncertainty of
actually receiving from Tenant the greater damages that Landlord would suffer
from and after reletting at the lower rates.
(d)Before reletting the Premises to a prospective tenant, Landlord may
reasonably require the prospective tenant to demonstrate the same financial
wherewithal that Landlord would require as a condition to leasing other space in
the Building to prospective tenant.
(e)Identifying a prospective tenant to relet the Premises, negotiating a new
lease with such tenant and making the Premises ready for such tenant will take
time, depending upon market conditions when the Premises first


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



39

--------------------------------------------------------------------------------





become available for reletting, and during such time no one can reasonably
expect Landlord to collect anything from reletting.
SECTION 13.3        DEFAULTS BY LANDLORD. Landlord shall be in default under
this Lease if Landlord fails to perform any of its obligations hereunder and
such failure continues for a period of thirty (30) days after Tenant gives
written notice to Landlord and each mortgagee who has a lien against any portion
of the Property and whose name and address has been provided to Tenant stating
that (a) Landlord is in breach of this Lease and (b) describing the breach with
specificity, provided that if such failure cannot reasonably be cured within
such thirty (30) day period, Landlord shall not be in default hereunder if the
curative action is commenced within such thirty (30) day period and is
thereafter diligently pursued until cured.
SECTION 13.4        LANDLORD’S LIABILITY. If Tenant shall recover a money
judgment against Landlord, such judgment shall be satisfied only out of the
right, title and interest of Landlord in the Property as the same may then be
encumbered and the Project’s accounts and leases and Landlord shall not be
liable for any deficiency. In no event shall Landlord be liable to Tenant for
consequential or special damages by reason of a failure to perform (or a
default) by Landlord hereunder or otherwise. In no event shall Tenant have the
right to levy execution against any property of Landlord other than its interest
in the Property as above provided. Landlord shall not be liable to Tenant for
any claims, actions, demands, costs, expenses, damage or liability of any kind
which (a) are caused by (i) tenants or any persons either in the Premises or
elsewhere in the Building (unless occurring in the Common Areas and caused by
Landlord’s negligence), (ii) occupants of property adjacent to the Building or
Common Areas, (iii) the public, or (iv) the construction of any private, public
or quasi-public work, or (b) are caused by any theft or burglary at the Premises
or the Property. Further, Tenant specifically agrees Landlord shall not be
liable for any damages or expenses of whatever kind arising out of or caused by
a burglary, theft, vandalism, malicious mischief, or other illegal acts perfomed
in, at or from the Property unless due to Landlord’s gross negligence or willful
misconduct.

ARTICLE 14
NOTICES


Any notice or communication required or permitted in this Lease shall be given
in writing, sent by (a) personal delivery (b) expedited delivery service, or
(c) United States mail, postage prepaid, registered or certified mail, return
receipt requested, each addressed as set forth in the Basic Lease Information or
to such other address or to the attention of such other person as shall be
designated from time to time in writing by the applicable party and sent in
accordance herewith. Any such notice or communication shall be deemed to have
been given either at the time of personal delivery or, in the case of delivery
service, mail or electronic mail, as of the date of first attempted delivery at
the address and in the manner provided herein. Reference is made to Section 13.3
of this Lease for other provisions governing notices.

ARTICLE 15
MISCELLANEOUS PROVISIONS


SECTION 15.1        BUILDING NAME AND ADDRESS. Tenant shall not, without the
prior written consent of Landlord, use the name of the Building for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises and in no event shall Tenant acquire any rights in or


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



40

--------------------------------------------------------------------------------





to such names. Landlord shall have the right at any time to change the name,
number or designation by which the Building is known.
SECTION 15.2        SIGNAGE.
15.2.1    Interior Signage. Landlord shall maintain a tenant directory in the
main Building lobby, and shall provide Tenant one identification strip in such
directory, setting forth Tenant’s name and location. Tenant shall not otherwise
inscribe, paint, affix, or display any signs, advertisements or notices on or in
the Building or the Premises, except for such tenant identification information
approved in advance and in writing by Landlord and installed adjacent to the
access door or doors to the Premises. Landlord may withhold approval of any
Tenant sign if necessary, in Landlord’s discretion, to preserve aesthetic
standards for the Building. All signs permitted hereunder shall constitute
Installations and shall be subject to the provisions of subsection 6.3.3,
including without limitation Landlord’s rights under such subsection to perform
and charge for the work necessary to complete Installations.
15.2.2    Exterior Signage.
(a)    Subject to this subsection, Tenant shall have the right (the “Top of
Garage Signage Right”) to install an exterior sign of the size and elevation
level shown on Exhibit I (the “Top of Garage Signage”). The Top of Garage
Signage shall face either 13th Avenue or Demonbreun Street, at Landlord’s
election. If the Top of Garage Signage faces Demonbreun Street, it will be
located on the corner of the Building under the outdoor terrace. The Top of
Garage Signage shall be subject to existing codes. Tenant shall maintain its
signage in first class condition, including prompt replacement of burned out
lighting elements. Tenant shall be responsible for the costs of installation,
maintenance, and removal of such signage. Any damage to the Building or related
structure, upon installation, maintenance, or removal of such sign shall be
Tenant’s sole responsibility and shall be repaired and restored to Landlord’s
specifications, at Tenant’s sole expense. Upon the expiration or earlier
termination of this Lease, Tenant will remove all of its signage. Upon removal
of its signage, Tenant shall repair Building facade and all other areas affected
by such signage to a condition acceptable to Landlord. If during any remodeling,
repair, or expansion of the Building, it becomes necessary for Landlord to
remove any of Tenant’s signage, or to install scaffolding or other aids for
performing such work that obscures Tenant’s signage in whole or part, then
Landlord may temporarily do so as long as Landlord replaces such signage as soon
as reasonably possible at Landlord's expense. The signage right under this
subsection 15.2.2 shall be personal to Tenant and nontransferable except for an
Affiliate assignment.
(b)    Any time after December 31, 2022, unless Tenant is leasing at least
60,000 rentable square feet in the Building, if a third party tenant has
executed a lease for an initial term of at least five (5) years for more space
in Building than Tenant, Landlord shall have the ongoing right to terminate the
Top of Garage Signage Rights. If Tenant is leasing at least 60,000 rentable
square feet, Landlord shall not have the right to terminate the Top of Garage
Signage Right pursuant to this subsection.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



41

--------------------------------------------------------------------------------





(c)    On the Commencement Date and on each anniversary thereof as long as the
Top of Garage Signage Right is in effect (regardless of whether the Top of
Garage Signage is actually installed) Tenant shall pay Landlord the Signage Fee.
The “Signage Fee” shall initially be $35,000 and shall increase each year by
2.5%.
15.2.3    All signs permitted under this Section 15.2 shall constitute
Installations and shall be subject to the provisions of subsection 6.3.3,
including without limitation Landlord’s rights under such subsection to perform
and charge for the work necessary to complete Installations.
SECTION 15.3        NO WAIVER. No waiver by Landlord or Tenant of any provision
of this Lease shall be deemed to have been made unless such waiver is expressly
stated in writing signed by the waiving party. No waiver by Landlord or Tenant
of any breach by the other party shall be deemed a waiver of any subsequent
breach of the same or any other provision. The failure of Landlord or Tenant to
insist at any time upon the strict performance of any covenant or agreement or
to exercise any option, right, power or remedy contained in this Lease shall not
be construed as a future waiver thereof. No payment by Tenant or receipt by
Landlord of a lesser amount than the monthly installment of Rent due under this
Lease shall be deemed to be other than on account of the earliest Rent due
hereunder, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy which may
be available to Landlord.
SECTION 15.4        APPLICABLE LAW. This Lease shall be governed by and
construed in accordance with the laws of the State of Tennessee.
SECTION 15.5        COMMON AREAS. “Common Areas” shall mean all areas, spaces,
facilities and equipment (whether or not located within the Building) made
available by Landlord for the common and joint use of Landlord, Tenant and
others designated by Landlord using or occupying space in the Building,
including but not limited to, tunnels, walkways, sidewalks and driveways
necessary for access to the Building, Building lobbies, the Parking Facilities,
landscaped areas, public corridors, public rest rooms, Building stairs,
elevators open to the public, service elevators (provided that such service
elevators shall be available only for tenants of the Building and others
designated by Landlord), drinking fountains and any such other areas and
facilities as are designated by Landlord from time to time as Common Areas.
“Service Corridors” shall mean all loading docks, loading areas and all
corridors that are not open to the public but which are available for use by
Tenant and others designated by Landlord. “Service Areas” will refer to areas,
spaces, facilities and equipment serving the Building (whether or not located
within the Building) but to which Tenant and other occupants of the Building
will not have access, including, but not limited to, mechanical, telephone,
electrical and similar rooms and air and water refrigeration equipment. Tenant
is hereby granted a nonexclusive right to use the Common Areas and Service
Corridors during the Term of this Lease for their intended purposes, in common
with others designated by Landlord, subject to the terms and conditions of this
Lease, including, without limitation, the Rules and Regulations and the Parking
Agreement attached hereto as Exhibit F. The Building, Common Areas, Service
Corridors and Service Areas will be at all times under the exclusive control,
management and operation of Landlord. Landlord reserves the right to license
portions of the Common Areas to vendors who provide services to tenants of the
Building, including without limitation, vending machines. Tenant agrees and
acknowledges that the Premises (whether consisting of less than one floor


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



42

--------------------------------------------------------------------------------





or one or more full floors within the Building) do not include, and Landlord
hereby expressly reserves for its sole and exclusive use, any and all
mechanical, electrical, telephone and similar rooms, janitor closets, elevator,
pipe and other vertical shafts and ducts, flues, stairwells, any area above the
acoustical ceiling and any other areas not specifically shown on Exhibit B as
being part of the Premises. Freight elevators, hoists and loading dock may be
used by Tenant and Tenant’s vendors and contractors at no charge during
construction and move in and thereafter during Business Hours. Use of same shall
be coordinated through Landlord or its property manager, shall be subject to
reasonable rules, and shall be on a non-exclusive and reasonable basis.
SECTION 15.6        SUCCESSORS AND ASSIGNS. Subject to Article 11 hereof, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.
SECTION 15.7        BROKERS. Tenant warrants that it has had no dealings with
any real estate broker or agent in connection with the negotiation of this Lease
other than Tenant’s Broker and Landlord’s Broker as set forth in the Basic Lease
Information, and that it knows of no other real estate brokers or agents who are
or claim to be entitled to a commission in connection with this Lease. Tenant
agrees to defend, indemnify and hold harmless Landlord from and against any
liability or claim, whether meritorious or not, arising with respect to any such
broker and/or agent known to Tenant and not so named and claiming to be entitled
to a commission by, through or under Tenant. Landlord has agreed to pay the fees
of Tenant’s Broker and Landlord’s Broker strictly in accordance with and subject
to the terms and conditions of a separate written commission agreement.
SECTION 15.8        SEVERABILITY. If any provision of this Lease or the
application thereof to any person or circumstances shall be invalid or
unenforceable to any extent, the application of such provisions to other persons
or circumstances and the remainder of this Lease shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.
SECTION 15.9        EXAMINATION OF LEASE/COUNTERPARTS. Submission by Landlord of
this instrument to Tenant for examination or signature does not constitute a
reservation of or option for lease. This Lease will be effective as a lease only
upon execution by and delivery to both Landlord and Tenant. This Lease may be
executed in multiple counterparts, each of which shall be an original, but all
of which together shall constitute but one and the same agreement. Counterparts
may be delivered via facsimile, electronic mail (including pdf or any electronic
signature process complying with the U.S. federal ESIGN Act of 2000) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.
Electronic signatures shall be deemed original signatures for purposes of this
Lease and all matters related thereto, with such electronic signatures having
the same legal effect as original signatures.
SECTION 15.10    TIME. Time is of the essence in this Lease and in each and all
of the provisions hereof. Whenever a period of days is specified in this Lease,
such period shall refer to calendar days unless otherwise expressly stated in
this Lease. If any date provided under this Lease for performance of an
obligation or expiration of a time period is a Saturday, Sunday or a holiday
generally recognized by businesses, the obligation shall be performed or the
time period shall expire, as the case may be, on the next succeeding business
day.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



43

--------------------------------------------------------------------------------





SECTION 15.11    DEFINED TERMS AND MARGINAL HEADINGS. The words “Landlord” and
“Tenant” as used herein shall include the plural as well as singular. If more
than one person is named as Tenant, the obligations of such persons are joint
and several. The headings and titles to the articles, sections and subsections
of this Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part of this Lease.
SECTION 15.12    AUTHORITY. Landlord and Tenant and each person signing this
Lease on behalf of such party represents to the other party as follows: Such
party, if a corporation, limited liability company, limited partnership, or
partnership is duly formed and validly existing under the laws of the state of
its formation and is duly qualified to do business in the State of Tennessee.
Tenant has all requisite power and all governmental certificates of authority,
licenses, permits, qualifications and other documentation to lease the Premises
and to carry on its business as now conducted and as contemplated to be
conducted. Each person signing on behalf of Landlord or Tenant is authorized to
do so. The foregoing representation in this Section 15.12 shall also apply to
any corporation, limited liability company, limited partnership, or partnership
which is a general partner or joint venturer of Tenant.
SECTION 15.13    FORCE MAJEURE. Whenever a period of time is herein prescribed
for action to be taken by Landlord or Tenant, the party taking the action shall
not be liable or responsible for, and there shall be excluded from the
computation for any such period of time, any delays due to strikes, riots, acts
of God, shortages of labor or materials, war, Legal Requirements, pandemic or
any other causes which are beyond the reasonable control of such party (each a
“Force Majeure Event”); provided, however, in no event shall the foregoing apply
to the financial obligations of either Landlord or Tenant to the other under
this Lease, including Tenant’s obligation to pay Basic Annual Rent, Additional
Rent or any other amount payable to Landlord hereunder (“Rent”). To the extent a
party is unable to perform its obligations under this Lease on account of a
Force Majeure Event, including but not limited to providing access to the
Building or satisfying operating covenants, the performance of such obligations
shall be waived and there shall be no reduction in Rent during the continuance
of such Force Majeure Event.
SECTION 15.14    NO RECORDING. This Lease shall not be recorded.
SECTION 15.15    PARKING. Exhibit F attached hereto sets forth agreements
between Landlord and Tenant relating to parking.
SECTION 15.16    ATTORNEYS’ FEES. In the event of any legal action or proceeding
brought by either party against the other arising out of this Lease, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs incurred in such action (including, without limitation, all costs of
appeal) and such amount shall be included in any judgment rendered in such
proceeding.
SECTION 15.17    SURVIVAL OF INDEMNITIES. Each indemnity agreement and hold
harmless agreement contained herein shall survive the expiration or termination
of this Lease.
SECTION 15.18    INTENTIONALLY OMITTED.
SECTION 15.19    CONFIDENTIALITY. Tenant and Landlord acknowledge that the terms
and conditions of the Lease are to remain confidential for Landlord’s benefit
and may not be disclosed by Tenant to anyone, by any manner or means, directly
or indirectly, without Landlord’s prior written consent; however, Tenant may
disclose the terms and conditions of the Lease if required by any Legal


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



44

--------------------------------------------------------------------------------





Requirement, in connection with a dispute between Landlord and Tenant, and to
its attorneys, accountants, employees and existing or prospective financial
partners provided same are advised by Tenant of the confidential nature of such
terms and conditions and agree to maintain the confidentiality thereof (in each
case, prior to disclosure). Tenant shall be liable for any disclosures made in
violation of this Section by Tenant or by any entity or individual to whom the
terms of and conditions of the Lease were disclosed or made available by Tenant.
The consent by Landlord to any disclosures shall not be deemed to be a waiver on
the part of Landlord of any prohibition against any future disclosure.
SECTION 15.20    DIGITAL RECORDS. This Lease is hereby further amended to
provide that Landlord and Tenant agree to accept a digital image of this Lease,
as executed, as a true and correct original and admissible for the purposes of
state law, Federal Rule of Evidence 1002, and like statutes and regulations.
SECTION 15.21    INTENTIONALLY OMITTED.
SECTION 15.22    INTENTIONALLY OMITTED.
SECTION 15.23    DISCLAIMER OF WARRANTIES. Landlord and Tenant expressly
disclaim any implied warranty that the Premises are suitable for Tenant’s
intended commercial purpose, and Tenant’s obligation to pay Rent under this
Lease is not dependent upon the condition of the Premises or the performance by
Landlord of its obligations under this Lease, and, except as otherwise expressly
provided in this Lease, Tenant shall continue to pay the Rent, without
abatement, setoff, deduction, notwithstanding any breach by Landlord of its
duties or obligations under this ease, whether express or implied.
SECTION 15.24    OFAC. Landlord and Tenant hereby represent and warrant to the
other that they are not (i) the target of any sanctions program that is
established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department of the Treasury (“OFAC”); (ii)
designated by the President or OFAC pursuant to the Trading with the Enemy Act,
50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224 (September
23, 2001) or any Executive Order of the President issued pursuant to such
statutes; or (iii) named on the following list that is published by OFAC: “List
of Specially Designated Nationals and Blocked Persons.”
SECTION 15.25    FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request
from time to time, Tenant shall deliver to Landlord a copy, certified by an
officer of Tenant as being a true and correct copy, of Tenant’s most recent
audited financial statement, or, if unaudited, certified by Tenant’s chief
financial officer as being true, complete and correct in all material respects.
Tenant hereby authorizes Landlord to obtain one or more credit reports on Tenant
at any time, and shall execute such further authorizations as Landlord may
reasonably require in order to obtain a credit report.
SECTION 15.26    ENTIRE AGREEMENT. This Lease contains all of the agreements of
the parties hereto with respect to any matter covered or mentioned in this
Lease, and no prior agreement, understanding or representation pertaining to any
such matter shall be effective for any purpose. No provision of this Lease may
be amended or supplemented except by an agreement in writing signed by the
parties hereto or their respective successors in interest.


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



45

--------------------------------------------------------------------------------





SECTION 15.27    No Light, Air or View Easement. This Lease does not create, nor
shall Tenant have, any easement, express or implied, or any other right for
light, air or view to or from the Premises. Any reduction or blockage of light,
air or view by any structure which may be erected after the Date of Lease shall
in no way effect this Lease, the obligations of Tenant hereunder or impose any
additional liability on Landlord.
SECTION 15.28    TENANT REQUIREMENTS FOR LEED. Tenant shall not use or operate
the Premises in any manner that will cause the Project or any part thereof not
to conform with Landlord’s sustainability practices or the certification of the
Project issued pursuant to the U.S. Green Building Council’s Leadership in
Energy and Environmental Design (“LEED”) rating system standards attached as
Exhibit H to this Lease. Tenant shall reasonably cooperate with Landlord to
comply with future or ongoing LEED requirements including achieving “LEED -
existing building” certification or other recognized sustainability
certifications or standards, including implementing reasonable sustainability
measures for the Project that Landlord deems consistent with Class A multi-story
office buildings of the same age and quality in the Nashville downtown and
“South Gulch” submarket.


[SIGNATURE PAGE FOLLOWS]

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Lease
effective as of the Date of Lease set forth in the Basic Lease Information.



LANDLORD:
1222 DEMONBREUN, LP, a Texas limited partnership
By:/s/ Jamil AlamName:Jamil AlamTitle:EVPTENANT:
REVANCE THERAPEUTICS, INC., a Delaware corporation
By:/s/ Mark J. FoleyName:Mark J. FoleyTitle:President and Chief Executive
Officer



Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



46


--------------------------------------------------------------------------------





Addendum #1


LETTER OF CREDIT


A.    Within fifteen (15) days of execution of this Lease, Tenant shall deliver
to Landlord a letter of credit the issuer of which shall have the offices in the
continental United States, in the amount of $2,200,000 (the “LC Amount”). Such
letter of credit, together with any additional letters of credit required
herein, and any renewals or replacements thereof (collectively, the “Letter of
Credit”) shall be clean, unconditional, irrevocable, transferable, and in the
form attached as Appendix 1.


B.    Tenant shall keep the Letter of Credit in full force and effect at all
times during the Term and for thirty (30) days after the expiration of the Term.
The initial Letter of Credit shall expire no sooner than twelve (12) months from
the date thereof. The Letter of Credit must be satisfactorily renewed or
replaced with replacement letters of credit meeting all of the above
requirements except that the expiration date shall be no less than twelve (12)
months from the date of issuance. Such renewal or replacement letters of credit
must be in Landlord’s possession no later than thirty (30) days prior to the
expiration of the then current letter of credit. Tenant shall be responsible for
obtaining such renewal or replacement Letter of Credit at its sole expense.
Failure to renew the Letter of Credit in accordance with the foregoing will
entitle Landlord to present the Letter of Credit for payment, without providing
Tenant any notice or opportunity to cure, and the entire sum drawn thereunder
shall be held by Landlord as provided in subsection G, below.


C.    Tenant understands that Landlord is relying upon the financial condition
of the issuer of the Letter of Credit, as a primary inducement to Landlord to
lease the Premises to Tenant. In the event Moody’s rating on the issuer’s long
term senior debt becomes less than Baa2 while the Letter of Credit is
outstanding, Landlord may notify Tenant of such fact, and Tenant shall have
five (5) days from the date of such notice within which to either (i) secure the
Letter of Credit with additional collateral acceptable to Landlord in its sole
discretion; (ii) provide a substitute letter of credit in the same form as the
Letter of Credit but issued by a banking institution reasonably satisfactory to
Landlord having its senior long term debt rated at least Baa2 by Moody’s or
equivalent rating service; or (iii) have the Letter of Credit confirmed by a
banking institution reasonably satisfactory to Landlord having its senior long
term debt rated at least Baa2 by Moody’s or equivalent rating service. Failure
to do one of the foregoing within such time shall constitute a default under
this Lease and shall entitle Landlord to present the Letter of Credit for
payment if the default ripens into an Event of Default, and the entire sum drawn
thereunder shall be held by Landlord as provided in subsection G, below.


D.    In the event of a transfer of Landlord’s interest in the Building,
Landlord shall have the right to transfer the Letter of Credit to the transferee
and thereupon Landlord shall, without any further agreement between the parties,
be released by Tenant from all liability therefor, and it is agreed that the
provisions hereof shall apply to every transfer or assignment of said Letter of
Credit to a new landlord. Should the issuer of the Letter of Credit impose a
transfer fee in connection with the change of the beneficiary under the Letter
of Credit, Landlord shall pay up to $1,000 of such fee and Tenant shall pay any
amount in excess of $1,000. Tenant shall fund such amount within ten (10) days
of demand by Landlord and the failure to do so shall be deemed an Event of
Default under Section 13.1.1 of the Lease without benefit of further notice and
cure.




Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



1

--------------------------------------------------------------------------------





E.    Tenant covenants that it will not assign or encumber the Letter of Credit
or any part thereof and that neither Landlord nor its successors or assigns will
be bound by any such assignment, encumbrance, attempted assignment or attempted
encumbrance.


F.    Should an Event of Default by Tenant occur and remain uncured under this
Lease, in addition to any or all of its other remedies contained in this Lease,
Landlord shall have the right (but not the obligation) to present the Letter of
Credit for payment and to draw thereon, in whole or in part. In the event of any
such draw, Tenant shall forthwith provide Landlord with an additional letter of
credit in an amount sufficient to restore the aggregate amounts of the Letter(s)
of Credit held by Landlord to the LC Amount.


G.    Landlord may use or apply the whole or any part of the amounts drawn on
the Letter of Credit (the “Proceeds”) for the payment of Tenant’s obligations
under this Lease. Any Proceeds not otherwise applied to amounts then due
Landlord shall serve as security provided by a third party for the prompt, full,
and faithful performance by Tenant of the terms and provisions of this Lease.
Tenant’s obligation to furnish the Letter of Credit and any use, application or
retention by Landlord of all or any part of the Proceeds shall not be deemed in
any way to constitute liquidated damages for any default by Tenant, or to limit
the remedies to which Landlord is otherwise entitled under the terms of this
Lease. In the event the Proceeds are reduced below the LC Amount by such use or
application, Tenant shall deposit with Landlord, within ten (10) days after
notice, an amount sufficient to restore the amount of the Proceeds to the
LC Amount. Landlord shall not be required to keep the Proceeds separate from
Landlord’s general funds or pay interest on the Proceeds. Provided Tenant has
performed all of its obligations under this Lease, any remaining portion of the
Proceeds shall be returned to Tenant within thirty (30) days subsequent to the
expiration date of the term of this Lease. No trust or fiduciary relationship is
created herein between Landlord and Tenant with respect to the Proceeds. If
Landlord transfers the Premises during the Term of this Lease, Landlord may pay
the Proceeds to Landlord’s successor-in-interest, in which event the
transferring Landlord shall be released from all liability for the return of the
Proceeds.


H.    Commencing on the later to occur of (1) the date the FDA approves
daxibotulinumtoxinA for Injection (DAXI), and (2) the first day of Month 31
following the Commencement Date (the “Reduction Date”), the LC Amount shall be
reduced by $275,000 on the Reduction Date and each anniversary of the Reduction
Date thereafter for the remainder of the Term; provided however, no such
reduction in the LC Amount shall occur at any time when Tenant has failed to
perform any of its obligations under the under the Lease, regardless of whether
any applicable notice or cure periods have expired.


I.    Landlord shall return the Letter of Credit to Tenant within thirty (30)
days following the expiration of the term of this Lease; provided however, no
such release shall occur at any time when Tenant has failed to perform any of
its obligations under the under this Lease, regardless of whether any applicable
notice or cure periods have expired.



Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



2

--------------------------------------------------------------------------------





APPENDIX 1


RREVOCABLE STANDBY LETTER OF CREDIT


LETTER OF CREDIT NO.:            
DATE:                , 20__
ISSUING BANK:                
    ADDRESS:                    
                            
                            
    FACSIMILE NO.:                
EXPIRATION DATE:            , 20__, AT OUR COUNTERS
AMOUNT:                             US DOLLARS ($        )
BENEFICIARY:                                
ADDRESS:                 
                        
                        
FACSIMILE NO.:                


WE HEREBY ESTABLISH IN YOUR FAVOR OUR IRREVOCABLE LETTER OF CREDIT NO.        
IN THE AMOUNT OF              US DOLLARS ($            ) FOR THE ACCOUNT OF
[TENANT]. DRAW(S) UP TO THE MAXIMUM AGGREGATE AMOUNT AVAILABLE UNDER THIS LETTER
OF CREDIT, ARE PAYABLE BY US WITHIN TWO BUSINESS DAYS AFTER OUR RECEIPT ON OR
PRIOR TO OUR CLOSE OF BUSINESS ON THE EXPIRATION DATE, OF ONE OR MORE DRAW
STATEMENTS PURPORTEDLY SIGNED BY YOUR AUTHORIZED OFFICER OR REPRESENTATIVE OR,
IF THIS LETTER OF CREDIT IS TRANSFERRED, BY AN AUTHORIZED OFFICER OR
REPRESENTATIVE OF ANY TRANSFEREE BENEFICIARY. EACH DRAW STATEMENT SHOULD BE
ADDRESSED TO US, REFERENCE THIS LETTER OF CREDIT BY NUMBER, SPECIFY THE AMOUNT
OF THE DRAW REQUEST, SET FORTH WIRE TRANSFER INSTRUCTIONS AND CONTAIN, IN
SUBSTANCE, THE FOLLOWING STATEMENT (WITH THE AMOUNT OF THE DRAW REQUEST AND WIRE
TRANSFER INSTRUCTIONS COMPLETED): “BENEFICIARY HEREBY DRAWS ON LETTER OF CREDIT
NO.             IN THE AMOUNT OF $______________. FUNDS IN RESPECT OF THIS DRAW
REQUEST SHOULD BE WIRE TRANSFERRED TO ___________ BANK, ROUTING NO. __________,
ACCOUNT NO. ____________ FOR CREDIT TO THE ACCOUNT OF
____________________________.” NO FURTHER INFORMATION SHALL BE REQUIRED ON SUCH
DEMAND.




Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



3

--------------------------------------------------------------------------------





THIS LETTER OF CREDIT SHALL INITIALLY EXPIRE ON         , 20___. SUCH EXPIRATION
DATE SHALL BE AUTOMATICALLY EXTENDED WITHOUT NOTICE OR AMENDMENT FOR PERIODS OF
ONE (1) YEAR, BUT IN NO EVENT LATER THAN             , 20___, UNLESS AT LEAST
SIXTY (60) DAYS BEFORE ANY EXPIRATION DATE, WE NOTIFY YOU BY REGISTERED MAIL OR
OVERNIGHT COURIER SERVICE AT YOUR ADDRESS ABOVE (OR ANY OTHER ADDRESS OF WHICH
YOU PROVIDE US NOTICE AT OUR ADDRESS SET FORTH ABOVE), THAT THIS LETTER OF
CREDIT IS NOT EXTENDED BEYOND THE CURRENT EXPIRATION DATE. UPON RECEIPT BY YOU
OF SUCH NOTIFICATION, YOU MAY DRAW ON THIS LETTER OF CREDIT AS SET FORTH ABOVE,
PROVIDED THAT THE AMOUNT OF YOUR DRAW SHALL NOT EXCEED THE TOTAL AMOUNT
AVAILABLE FOR PAYMENT HEREUNDER.


DRAW REQUESTS NEED NOT BE PRESENTED AS ORIGINALS AND MAY BE SUBMITTED IN PERSON,
BY COURIER, BY MAIL OR BY FACSIMILE TO OUR ADDRESS OR FACSIMILE NUMBER STATED
ABOVE AND THE ORIGINAL LETTER OF CREDIT NEED NOT BE PRESENTED AT OUR OFFICES AS
A CONDITION OF FUNDING A DRAW REQUEST.


THIS LETTER OF CREDIT IS TRANSFERABLE ONE OR MORE TIMES IN WHOLE BUT NOT IN PART
UPON OUR RECEIPT OF A TRANSFER REQUEST IN THE FORM ATTACHED AS EXHIBIT A, SIGNED
BY THE THEN CURRENT BENEFICIARY. THE CHARGE FOR EACH TRANSFER IS LIMITED TO
0.25% OF THE THEN CURRENT AMOUNT AVAILABLE FOR DRAW UNDER THIS LETTER OF CREDIT.


THIS LETTER OF CREDIT IS GOVERNED BY THE INTERNATIONAL STANDBY PRACTICES 1998
(ICC PUBLICATION NO. 590), EXCEPT TO THE EXTENT THE SAME WOULD BE INCONSISTENT
WITH THE EXPRESS PROVISIONS HEREOF. WE HEREBY WAIVE AND DISCLAIM RIGHTS OF
SUBROGATION IN RESPECT OF ANY DRAW MADE BY YOU, WHETHER ARISING UNDER THE
UNIFORM COMMERCIAL CODE OR OTHERWISE.


                
AUTHORIZED OFFICER    



Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



4

--------------------------------------------------------------------------------





EXHIBIT A
Transfer Form


[ISSUER TO ATTACH ISSUER’S STANDARD TRANSFER FORM]


Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB



5


--------------------------------------------------------------------------------





Addendum #2


TEMPORARY PREMISES


Commencing on the later of (a) completion of the Temporary Premises; and (b) the
date of this Lease (the “Temporary Occupancy Date”), Landlord shall allow Tenant
to occupy Suite 1001 of the Building containing 6,788 rentable square feet (the
“Temporary Space”) until the Commencement Date. Such occupancy shall be upon all
of the terms and conditions of this Lease, except for the following:
1.    Commencing on the earlier to occur of the earlier to occur of (a) the date
Landlord delivers the Premises; and (b) one hundred eighty (180) days after the
Temporary Occupancy Date, Tenant shall be required to pay Basic Rent in the
amount of $18,949.83 per month ($33.50 per annum per rentable square foot in the
Temporary Premises), plus Tenant’s Temporary Share of Operating Expenses and
Taxes. “Tenant’s Temporary Share” means 2.05%, which is the percentage obtained
by dividing (a) the 6,788 rentable square feet in the Temporary Premises) by (b)
the 330,475 rentable square feet in the Project.
2.    Tenant shall occupy the Temporary Premises on an “as is where is” basis.
Tenant shall not have the right to make any alterations to the Temporary
Premises. Tenant shall have the right to run phone lines and cabling to the
minimum extent necessary for Tenant to operate for business in the Temporary
Premises. No penetrations shall be permitted, except as may be required by code.
3.    Landlord may relocate Tenant to other space in the Building if Landlord
has opportunity to lease the Temporary Premises to another tenant.
4.    Tenant to provide furniture at its own cost for temporary space and to
remove prior to surrender. Tenant may establish internet and other services as
needed to provide for use of the temporary space.
5.    Tenant shall surrender the Temporary Premises no later than the
Commencement Date. In the event Tenant fails to do so, the same shall constitute
a default and in addition to any other remedies to which Landlord may be
entitled, Tenant shall pay holdover rent thereon calculated as set forth in
Section 1.4.
6.    Subject to Exhibit F Tenant shall license 2.76 parking access cards/1,000
square feet of Temporary Premises Rentable Area, consisting of the following:
16     Unreserved
2    Reserved
Tenant Name: Revance Therapeutics, Inc.
Building Name: 1222 DemonbreunLandlordInitials:JATenantBB